UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2016 Date of reporting period:	November 1, 2015 — April 30, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Absolute Return 300 Fund® Semiannual report 4 | 30 | 16 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: Allocation of assets among asset classes may hurt performance. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. International investing involves currency, economic, and political risks. Emerging-market securities have illiquidity and volatility risks. The fund may not achieve its goal, and it is not intended to be a complete investment program. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. The fund’s effort to produce lower-volatility returns may not be successful and may make it more difficult at times for the fund to achieve its targeted return. Under certain market conditions, the fund may accept greater-than-typical volatility to seek its targeted return. You can lose money by investing in the fund. The fund’s prospectus lists additional risks. Message from the Trustees Dear Fellow Shareholder: The U.S. economy and markets appear to have hit a soft patch, as demonstrated by sluggish gross domestic product (GDP) growth in the first quarter, a lull in jobs expansion, and a continued slowdown in consumer spending. Moreover, corporate earnings have been tepid, leading the stock market to lose some of the momentum it showed from mid-February through the end of March. Overseas, we believe that many potential headwinds exist. These include political pressures in the European Union and disappointing policy measures in Japan, as well as continuing unsteady growth in many emerging markets. Despite the recent slowdown, we think the underpinnings of the U.S. economy remain strong. Unemployment remains at multiyear lows and, while first-quarter GDP expansion was weak, the U.S. economy continues to improve on the basis of generally strong fundamentals. Housing is a bright spot in the economy, boosted by low interest rates and robust demand as more Americans find work. Putnam’s portfolio managers are positioned to maneuver in all types of markets with active investment strategies and support from teams of equity and fixed-income research analysts. The interview on the following pages provides an overview of your fund’s performance for the reporting period ended April 30, 2016, as well as an outlook for the coming months. It may be a good time to consult your financial advisor, who can help ensure that your portfolio is aligned with your individual goals, risk tolerance, and investing time horizon. As always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of classA shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 1.00%; had they, returns would have been lower. See pages 3, 5, and 12–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund seeks to earn a positive total return that exceeds the return on U.S. Treasury bills by 300 basis points (or 3.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. No information for the target return is provided for periods of less than one year. The fund is not expected to outperform during periods of market rallies. * Returns for the six-month period are not annualized, but cumulative. 4 Absolute Return 300 Fund Interview with your fund’s portfolio manager Bill, could you summarize some of the key developments influencing global bond markets during the six months ended April30, 2016? The period began on a challenging note, as the Paris terrorist attacks in November fueled geopolitical anxieties. In December, Third Avenue Focused Credit Fund, a high-yield fund with relatively low credit quality and high risk, closed to shareholder redemptions and ceased operations. This development, coupled with a continuing decline in crude oil prices, placed heavy pressure on the high-yield market and outflows from the asset class accelerated. On December16, the Federal Reserve announced that it would raise its target for short-term interest rates by 0.25%. The increase was the Fed’s first hike in nearly a decade, and ended the near-zero-interest-rate policy that had been in place for the past seven years. Although the rate hike was widely anticipated, the timing and magnitude of it generated speculation until the Fed’s official announcement. Following its initial move, the Fed indicated that it may raise rates up to four times in 2016. Market participants reacted to the central bank’s signals with concern, and the uncertainty sparked volatility. Oil prices continued to fall as the new year began, declining to levels not seen since 2004, and reaching a low of $31.77 per This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 4/30/16. See pages 3, 4, and 12–13 for additional fund performance information. Index descriptions can be found on page 17. Absolute Return 300 Fund 5 barrel on January20. This factor, along with increasing worries about a collapse in commodity prices in general, as well as mounting fears over an economic slowdown in China, weighed on credit markets until almost mid-February. Credit spreads, or the advantage in yield offered by bonds with credit risk over comparable-maturity U.S. Treasuries, rose significantly, as risk aversion permeated the markets. Market turbulence reached a peak on February11, after which incremental improvements across a broad range of global issues helped credit-sensitive bonds stage a broad-based rally. Oil prices rose well above their January low, China’s central bank eased concerns by implementing additional stimulus measures, and improving U.S. economic data helped allay fears that global economic developments would stall the U.S. expansion. The Fed backed away from its earlier statements, saying that it would take a gradual approach toward raising rates, based on a variety of U.S. and global economic factors. As risk appetite Allocations are shown as a percentage of the fund’s net assets as of 4/30/16. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 6 Absolute Return 300 Fund resurfaced, investors reemerged, seeking to capitalize on an expanded set of attractive investment opportunities. The U.S. dollar declined by about 3% during the period, ending a rally stretching back to mid-2014. The dollar declined partly due to a lackluster 0.8% growth rate for U.S. gross domestic product [GDP] per the latest estimate issued in the first quarter of 2016. At the same time, the relative strength of the dollar was heavily influenced by perceptions of what the Federal Reserve would do regarding monetary policy. With Fed Chair Janet Yellen signaling that the central bank was in no hurry to raise rates in light of slower global growth, support for the dollar weakened. Additionally, measures by central banks in Japan and Europe that were expected to weaken currencies in those regions, such as negative interest rates, did not have the desired effect. Turning to performance, the fund posted a negative return. Which strategies hampered results during the six - month reporting period? Our mortgage-credit holdings were the primary detractor. Positions in mezzanine commercial mortgage-backed securities [CMBS] were negatively affected by the risk-off sentiment that spread through the marketplace in January and early February. A challenging supply-and-demand backdrop also weighed on CMBS, as increased regulations led many broker/dealers to continue reducing their inventory of these securities. The asset class rebounded in March and This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 4/30/16. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Absolute Return 300 Fund 7 April, but not enough to completely offset earlier weakness. The fund’s interest-rate and yield-curve positioning in the United States also hampered performance. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — below zero. We also had underweight exposure to the two- tofive-year portion of the U.S. Treasury yield curve. This overall strategy was particularly detrimental in January, when risk-off sentiment fueled demand for Treasuries, driving their prices higher and yields lower across the curve. Our active currency strategy was another detractor. We reduced what had been a large U.S.-dollar overweight to a near equal weighting by period-end, reflecting our view that the relative strength of the U.S. dollar would not be as great over the next several months. Prior to this change in our strategy, however, we held short positions in the Canadian dollar, the Norwegian krone, and the euro, believing these currencies would weaken relative to the U.S. dollar. Unfortunately, all three currencies appreciated versus the dollar and worked against our strategy. How did mortgage prepayment strategies affect results? Our prepayment strategies, which we implemented with securities such as agency interest-only collateralized mortgage obligations [IO CMOs], produced modestly negative returns amid the broad risk-off sentiment during the early months of calendar 2016. Additionally, investors were concerned that the lower interest rates we saw in January and February could spur an increased level of mortgage refinancing that would accelerate prepayment speeds on existing securities. Our IO CMO positions recovered in March and This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Absolute Return 300 Fund April, helping to dampen the overall negative outcome of our prepayment strategies. Turning to the positive side, which holdings helped the fund’s performance? Corporate credit — both investment grade and high yield — was the biggest contributor. Corporate bonds trended lower during the first half of the period, and like all other credit-sensitive asset classes, were caught in the volatile undertow of January through mid-February. Corporate credit then rebounded sharply through the end of the period, as risk appetite returned to the market and investors sought to capitalize on attractive valuations. Emerging-market [EM] debt also aided performance, particularly the fund’s holdings in Argentina, Russia, and Venezuela. Argentina has been a significant position in the fund for some time and was the strongest performer among our EM debt holdings during the period. The country’s new president, elected in December, has emphasized market-friendly reforms, which helped facilitate an agreement between Argentina and its holdout creditors. Bonds in Russia and Venezuela, meanwhile, rebounded strongly as oil prices rose. How did you use derivatives during the period? We used bond futures and interest-rate swaps in an effort to take tactical positions at various points along the yield curve, and to try to hedge the risk associated with the fund’s curve positioning. We also employed interest-rate swaps to help manage the fund’s duration and to gain exposure to interest rates in various countries. Additionally, we utilized options to isolate the prepayment risks associated with our CMO holdings and to help manage the downside risk of these positions. We used credit default swaps to hedge credit and market risk, and to efficiently access specific issuers and market sectors. Lastly, we utilized currency forward contracts to hedge ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Absolute Return 300 Fund 9 the foreign exchange-rate risk associated with bonds not denominated in U.S. dollars and to gain exposure to specific currencies. What is your outlook for the coming months? By period-end, U.S. crude oil prices had recovered to about $46 per barrel. Despite this rebound, the persistent supply glut pushed the prices of long-term oil futures lower during the first quarter of 2016. In our view, as of April30, oil futures prices were at levels that could lead to an outright decline in U.S. production in 2016. If this occurs, the balance of global supply and demand could improve, which may result in higher prices as the year progresses. After steep plunges in commodity prices and inflation, we believe a lower base, or the target interest rate at which banks borrow from one another within a 24-hour period, has been established. If global economic activity continues to stabilize, this “base effect” could result in higher global inflation even without a powerful growth or commodity-price rebound, in our view. Consequently, we believe inflation indicators may rise over the course of calendar 2016 even if oil prices remain low. If this scenario proves true, we think it’s likely that yields on U.S. Treasuries may also begin to rise. Despite lackluster recent reports on employment and economic growth, we think U.S. gross domestic product may grow at a rate near 2% over the balance of 2016. Furthermore, we expect that the Fed will continue to raise the federal funds rate if economic data indicate that it is appropriate to continue normalizing monetary policy. We continue to believe that the U.S. central bank may hike rates two times during the latter part of this year. However, we expect the actual pace of tightening to depend on factors such as the health of the labor market, level of inflation, commodity prices, relative strength of the U.S. dollar, actions by other central banks, and financial-market volatility. How do you plan to position the fund in light of this outlook? With interest rates still near historic lows at period-end, we plan to keep the fund’s duration below zero because we believe we’re not being adequately compensated for assuming interest-rate risk. Valuations in several mortgage-credit sectors, as well as certain portions of the corporate credit market, appear attractive to us from a relative-value perspective. Moreover, we believe fundamental support for these sectors in the form of corporate earnings, revenues, and cash flows, remains generally supportive. As a result, we plan to rely on our fundamental and quantitative research expertise to opportunistically add credit risk to the portfolio. We think prepayment risk remains attractive, given the prospect of higher interest rates, and will continue to seek what we believe could be productive opportunities in agency IO CMOs. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and 10Absolute Return 300 Fund a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael V. Salm and Paul D. Scanlon, CFA. IN THE NEWS Today’s bull market, which rose from the ashes of the Great Recession more than seven years ago, recently marked a major milestone. Although the market’s path has at times been volatile, the general upswing in U.S. stocks officially became the second-longest-running bull market in history on the final trading day of April2016. A bull market is typically defined as a rally of 20% or more off a recent market low. From the trough of the market on March9, 2009, through April29, 2016, the S&P 500 Index rose 255%. At 2,608 days old, this up market for stocks still has a long way to go to catch the longest-running bull market on record, which lasted from 1987 to 2000 — 4,494 days — and delivered a whopping 844% return. Today’s record bull has been fed by low interest rates, positive momentum, and historically high levels of monetary and fiscal support from central banks worldwide. Absolute Return 300 Fund 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended April 30, 2016, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 4/30/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (12/23/08) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Life of fund 15.00% 13.85% 12.64% 12.64% 8.74% 8.74% 14.25% 13.40% 12.84% 17.12% 17.07% Annual average 1.92 1.78 1.63 1.63 1.15 1.15 1.83 1.72 1.66 2.17 2.17 5 years 0.50 –0.51 –0.56 –0.56 –3.34 –3.34 0.15 –0.60 –0.73 1.73 1.68 Annual average 0.10 –0.10 –0.11 –0.11 –0.68 –0.68 0.03 –0.12 –0.15 0.34 0.33 3 years –0.55 –1.55 –1.22 –1.22 –2.87 –2.87 –0.86 –1.61 –1.35 0.07 0.15 Annual average –0.18 –0.52 –0.41 –0.41 –0.96 –0.96 –0.29 –0.54 –0.45 0.02 0.05 1 year –3.63 –4.60 –3.97 –4.89 –4.49 –5.41 –3.78 –4.50 –3.94 –3.53 –3.45 6 months –2.21 –3.19 –2.36 –3.30 –2.69 –3.62 –2.35 –3.09 –2.33 –2.12 –2.12 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 1.00% and 0.75% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 1% in the first year, declining over time to 0.50% in the second year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. 12 Absolute Return 300 Fund Comparative index returns For periods ended 4/30/16 BofA Merrill Lynch Barclays U.S. Aggregate U.S. Treasury Bill Index Bond Index Life of fund 1.15% 37.32% Annual average 0.16 4.41 5 years 0.56 19.32 Annual average 0.11 3.60 3 years 0.34 7.02 Annual average 0.11 2.29 1 year 0.19 2.72 6 months 0.15 2.82 Index results should be compared with fund performance before sales charge, before CDSC, or at net asset value. Fund price and distribution information For the six-month period ended 4/30/16 Distributions Class A Class B Class C Class M Class R Class R6 Class Y Number 1 1 1 1 1 1 1 Income $0.452 $0.429 $0.367 $0.449 $0.380 $0.481 $0.481 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 10/31/15 $10.18 $10.28 $10.12 $10.06 $10.15 $10.23 $10.14 $10.24 $10.22 4/30/16 9.51 9.61 9.46 9.43 9.47 9.54 9.53 9.55 9.53 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (1.00% for class A shares and 0.75% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/16 Class A Class B Class C Class M Class R Class R6 Class Y (inception dates) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (12/23/08) (7/2/12) (12/23/08) Before After Before After Net Net Net sales sales Before After Before After sales sales asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value Life of fund 13.55% 12.42% 11.34% 11.34% 7.59% 7.59% 12.93% 12.08% 11.42% 15.65% 15.59% Annual average 1.76 1.62 1.49 1.49 1.01 1.01 1.69 1.58 1.50 2.02 2.01 5 years –0.13 –1.13 –1.17 –1.17 –3.84 –3.84 –0.46 –1.21 –1.44 1.09 1.04 Annual average –0.03 –0.23 –0.24 –0.24 –0.78 –0.78 –0.09 –0.24 –0.29 0.22 0.21 3 years –1.53 –2.52 –2.10 –2.10 –3.72 –3.72 –1.65 –2.39 –2.32 –0.82 –0.83 Annual average –0.51 –0.85 –0.70 –0.70 –1.25 –1.25 –0.55 –0.80 –0.78 –0.27 –0.28 1 year –4.76 –5.71 –4.91 –5.82 –5.41 –6.32 –4.80 –5.52 –5.06 –4.56 –4.48 6 months –3.26 –4.23 –3.31 –4.23 –3.53 –4.46 –3.30 –4.02 –3.37 –3.16 –3.07 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. Absolute Return 300 Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/15 0.84% 1.04% 1.59% 0.89% 1.09% 0.59% 0.59% Annualized expense ratio for the six-month period ended 4/30/16* 0.72% 0.92% 1.47% 0.77% 0.97% 0.47% 0.47% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Includes a decrease of 0.13% from annualizing the performance fee adjustment for the six months ended 4/30/16. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 11/1/15 to 4/30/16. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $3.54 $4.52 $7.21 $3.78 $4.77 $2.31 $2.31 Ending value (after expenses) $977.90 $976.40 $973.10 $976.50 $976.70 $978.80 $978.80 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Absolute Return 300 Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 4/30/16, use the following calculation method. To find the value of your investment on 11/1/15, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000*† $3.62 $4.62 $7.37 $3.87 $4.87 $2.36 $2.36 Ending value (after expenses) $1,021.28 $1,020.29 $1,017.55 $1,021.03 $1,020.04 $1,022.53 $1,022.53 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 4/30/16. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Absolute Return 300 Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 1.00% maximum sales charge for class A shares and 0.75% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 1.00% maximum during the first year to 0.50% during the second year. After the second year, the CDSC no longer applies. The CDSC for class C shares is 1.00% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC, and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. 16 Absolute Return 300 Fund Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. Treasury Bill Index is an unmanaged index that tracks the performance of U.S. dollar denominated U.S. Treasury bills publicly issued in the U.S. domestic market. Qualifying securities must have a remaining term of at least one month to final maturity and a minimum amount outstanding of $1 billion. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of April 30, 2016, Putnam employees had approximately $484,000,000 and the Trustees had approximately $128,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Absolute Return 300 Fund 17 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Absolute Return 300 Fund The fund’s portfolio 4/30/16 (Unaudited) MORTGAGE-BACKED SECURITIES (41.1%)* Principal amount Value Agency collateralized mortgage obligations (15.1%) Federal Home Loan Mortgage Corporation IFB Ser. 2976, Class LC, 22.833s, 2035 $117,619 $186,062 IFB Ser. 3072, Class SM, 22.21s, 2035 268,266 412,775 IFB Ser. 3249, Class PS, 20.847s, 2036 167,092 253,064 IFB Ser. 2990, Class LB, 15.84s, 2034 607,428 786,470 IFB Ser. 3852, Class NT, 5.567s, 2041 6,745,855 6,981,872 Ser. 4462, Class KI, IO, 4s, 2045 2,110,225 347,280 Ser. 4193, Class PI, IO, 4s, 2043 6,568,940 981,130 Ser. 4213, Class GI, IO, 4s, 2041 6,239,565 726,285 Ser. 4369, Class IA, IO, 3 1/2s, 2044 5,602,258 870,757 Ser. 4136, Class IW, IO, 3 1/2s, 2042 10,816,295 1,418,913 Ser. 4166, Class PI, IO, 3 1/2s, 2041 5,743,007 755,045 Ser. 4150, Class DI, IO, 3s, 2043 10,100,731 1,186,836 Ser. 4158, Class TI, IO, 3s, 2042 6,929,091 744,323 Ser. 4165, Class TI, IO, 3s, 2042 9,726,596 1,018,375 Ser. 4206, Class IP, IO, 3s, 2041 5,911,858 620,888 FRB Ser. 8, Class A9, IO, 0.451s, 2028 343,283 4,720 FRB Ser. 59, Class 1AX, IO, 0.273s, 2043 874,650 8,815 Ser. 48, Class A2, IO, 0.212s, 2033 1,298,010 9,735 Ser. 3835, Class FO, PO, zero%, 2041 13,616,353 11,780,147 Federal National Mortgage Association IFB Ser. 04-10, Class QC, 26.845s, 2031 250,297 275,972 IFB Ser. 05-74, Class NK, 25.306s, 2035 93,400 145,784 IFB Ser. 07-53, Class SP, 22.591s, 2037 231,890 359,063 IFB Ser. 05-75, Class GS, 18.933s, 2035 187,379 261,109 IFB Ser. 11-4, Class CS, 12.022s, 2040 1,806,041 2,223,491 IFB Ser. 13-103, Class SK, IO, 5.481s, 2043 4,579,165 1,110,056 IFB Ser. 13-101, Class SE, IO, 5.461s, 2043 15,946,970 3,873,572 Ser. 397, Class 2, IO, 5s, 2039 743,071 133,064 Ser. 15-4, IO, 4 1/2s, 2045 4,145,131 772,180 Ser. 12-124, Class UI, IO, 4s, 2042 3,809,347 655,589 Ser. 13-11, Class IP, IO, 4s, 2042 11,865,378 1,939,455 Ser. 12-40, Class MI, IO, 4s, 2041 16,005,239 2,348,241 Ser. 12-22, Class CI, IO, 4s, 2041 11,281,890 1,510,452 Ser. 12-62, Class MI, IO, 4s, 2041 7,064,189 872,427 Ser. 417, Class C24, IO, 3 1/2s, 2042 9,261,938 1,582,707 Ser. 12-136, Class PI, IO, 3 1/2s, 2042 7,280,405 724,796 Ser. 14-76, IO, 3 1/2s, 2039 8,443,549 898,546 Ser. 13-21, Class AI, IO, 3 1/2s, 2033 8,610,222 1,269,100 Ser. 12-151, Class PI, IO, 3s, 2043 7,652,240 908,321 Ser. 6, Class BI, IO, 3s, 2042 16,065,651 1,299,711 Ser. 13-35, Class IP, IO, 3s, 2042 4,177,119 390,463 Ser. 13-31, Class NI, IO, 3s, 2041 11,462,328 944,055 FRB Ser. 03-W10, Class 1, IO, 0.711s, 2043 288,575 4,520 Ser. 98-W2, Class X, IO, 0.697s, 2028 2,160,710 105,335 Ser. 98-W5, Class X, IO, 0.538s, 2028 660,851 32,216 Ser. 07-44, Class CO, PO, zero%, 2037 46,932 40,195 Absolute Return 300 Fund 19 MORTGAGE-BACKED SECURITIES (41.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 13-99, Class VS, IO, 5.664s, 2043 $2,703,641 $479,464 Ser. 14-133, Class IP, IO, 5s, 2044 5,568,798 1,005,836 Ser. 14-25, Class QI, IO, 5s, 2044 7,425,448 1,285,494 Ser. 14-2, Class IC, IO, 5s, 2044 6,620,178 1,374,245 Ser. 13-3, Class IT, IO, 5s, 2043 6,750,907 1,188,436 Ser. 11-116, Class IB, IO, 5s, 2040 1,428,082 52,877 Ser. 10-35, Class UI, IO, 5s, 2040 1,430,115 259,244 Ser. 10-20, Class UI, IO, 5s, 2040 8,594,245 1,432,403 Ser. 10-9, Class UI, IO, 5s, 2040 18,023,049 3,246,780 Ser. 09-121, Class UI, IO, 5s, 2039 19,192,662 3,451,608 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 2,407,748 385,240 Ser. 12-129, IO, 4 1/2s, 2042 5,442,372 1,087,604 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 382,255 43,914 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 5,437,367 910,264 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 3,371,070 720,296 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 3,236,109 164,999 Ser. 15-94, IO, 4s, 2045 200,582 45,081 Ser. 15-99, Class LI, IO, 4s, 2045 4,930,022 498,710 Ser. 12-106, Class QI, IO, 4s, 2042 5,783,550 900,025 Ser. 12-47, Class CI, IO, 4s, 2042 1,768,411 273,446 Ser. 13-53, Class IA, IO, 4s, 2026 7,974,022 903,651 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 10,221,068 1,472,723 Ser. 13-76, IO, 3 1/2s, 2043 5,383,081 564,793 Ser. 13-79, Class PI, IO, 3 1/2s, 2043 6,067,882 621,472 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 8,114,087 709,333 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,114,692 297,484 Ser. 12-92, Class AI, IO, 3 1/2s, 2042 4,254,877 453,343 Ser. 12-71, Class JI, IO, 3 1/2s, 2041 13,409,846 967,641 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 2,766,734 244,247 Ser. 183, Class AI, IO, 3 1/2s, 2039 8,341,548 903,523 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 890,702 99,467 Ser. 15-82, Class GI, IO, 3 1/2s, 2038 10,239,752 979,740 Ser. 14-145, Class PI, IO, 3 1/2s, 2029 5,399,696 604,928 Ser. 14-46, Class KI, IO, 3s, 2036 5,252,932 457,073 Ser. 14-115, Class QI, IO, 3s, 2029 10,514,825 972,621 Ser. 15-H15, Class JI, IO, 1.94s, 2065 13,426,743 1,623,293 Ser. 16-H02, Class BI, IO, 1.918s, 2065 13,946,371 1,519,889 Ser. 15-H19, Class NI, IO, 1.909s, 2065 20,755,614 2,432,558 Ser. 15-H25, Class EI, IO, 1.844s, 2065 16,051,109 1,760,807 Ser. 15-H18, Class IA, IO, 1.827s, 2065 13,306,261 1,261,434 Ser. 15-H09, Class BI, IO, 1.697s, 2065 17,535,977 1,704,497 Ser. 15-H10, Class EI, IO, 1.631s, 2065 19,047,613 1,459,047 Ser. 15-H25, Class AI, IO, 1.612s, 2065 17,441,770 1,648,247 Ser. 15-H28, Class DI, IO, 1.546s, 2065 13,961,816 1,093,210 Ser. 10-151, Class KO, PO, zero%, 2037 1,194,273 1,031,695 20 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (41.1%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. GSMPS Mortgage Loan Trust 144A FRB Ser. 98-4, IO, 1.147s, 2026 $121,854 $1 FRB Ser. 98-2, IO, 1.043s, 2027 73,538 1 FRB Ser. 99-2, IO, 0.84s, 2027 174,174 1,524 FRB Ser. 98-3, IO, zero%, 2027 82,986 1 Commercial mortgage-backed securities (19.7%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 2,575,000 2,555,992 FRB Ser. 07-1, Class XW, IO, 0.508s, 2049 4,223,815 16,484 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.516s, 2042 2,632,000 2,596,257 FRB Ser. 05-6, Class F, 5.416s, 2047 80,782 79,974 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-4, Class XC, IO, 0.095s, 2042 223,231 171 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 6.08s, 2050 985,000 970,102 FRB Ser. 07-PW16, Class AJ, 5.911s, 2040 5,834,000 5,600,640 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 2,150,000 1,956,500 FRB Ser. 06-PW11, Class AJ, 5.557s, 2039 5,606,000 5,521,910 Ser. 05-T18, Class D, 5.134s, 2042 939,092 929,589 Ser. 05-PWR9, Class C, 5.055s, 2042 959,000 957,849 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.557s, 2039 5,275,000 5,004,920 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C1, Class E, 6.299s, 2044 2,448,000 2,341,267 Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.643s, 2046 14,996,498 881,659 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC17, Class D, 5.26s, 2046 5,194,000 4,798,420 FRB Ser. 13-GC11, Class D, 4.603s, 2046 2,873,000 2,546,340 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.956s, 2046 298,000 292,609 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 703,000 676,989 FRB Ser. 14-UBS6, Class XA, IO, 1.215s, 2047 25,646,247 1,552,802 COMM Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.819s, 2044 133,000 129,023 Ser. 12-LC4, Class E, 4 1/4s, 2044 1,361,000 1,112,870 Ser. 13-LC13, Class E, 3.719s, 2046 1,503,000 1,139,611 FRB Ser. 07-C9, Class AJFL, 1.126s, 2049 1,318,000 1,240,897 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.268s, 2041 4,668,000 4,548,032 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C3, Class B, 4.882s, 2037 760,000 760,228 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 391,447 418,849 FRB Ser. 03-C3, Class AX, IO, 2.191s, 2038 1,472,532 189 Absolute Return 300 Fund 21 MORTGAGE-BACKED SECURITIES (41.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.944s, 2050 $261,000 $202,474 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.557s, 2046 1,767,000 1,580,051 FRB Ser. 13-GC10, Class E, 4.557s, 2046 1,864,000 1,370,786 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.818s, 2045 1,547,376 1,506,030 FRB Ser. 11-GC3, Class D, 5.815s, 2044 270,177 277,300 Ser. 11-GC3, Class E, 5s, 2044 1,219,000 1,158,884 FRB Ser. 14-GC26, Class D, 4.661s, 2047 4,010,000 3,060,111 FRB Ser. 13-GC12, Class D, 4.615s, 2046 3,719,000 3,179,001 FRB Ser. 13-GC13, Class D, 4.203s, 2046 1,652,000 1,443,534 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C19, Class XA, IO, 1.408s, 2047 27,568,417 1,185,442 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C17, Class D, 5.05s, 2047 1,306,000 1,107,145 FRB Ser. 14-C25, Class D, 4.097s, 2047 1,272,000 948,530 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.564s, 2047 1,809,000 1,659,396 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.284s, 2051 3,520,000 3,477,408 FRB Ser. 06-LDP6, Class B, 5.846s, 2043 1,468,028 1,468,028 FRB Ser. 04-CBX, Class B, 5.021s, 2037 807,000 811,923 FRB Ser. 05-LDP2, Class D, 4.941s, 2042 3,805,000 3,660,981 FRB Ser. 13-C10, Class XA, IO, 1.394s, 2047 20,834,127 1,156,648 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.384s, 2051 2,194,000 2,202,557 FRB Ser. 07-CB20, Class C, 6.384s, 2051 1,220,000 1,116,190 FRB Ser. 11-C3, Class E, 5.788s, 2046 4,278,000 4,377,250 FRB Ser. 12-C8, Class D, 4.813s, 2045 5,497,000 5,090,222 Ser. 11-C4, Class F, 3.873s, 2046 3,030,000 2,559,744 Ser. 13-C10, Class E, 3 1/2s, 2047 1,963,000 1,453,405 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 602,291 603,044 LB-UBS Commercial Mortgage Trust FRB Ser. 07-C2, Class XW, IO, 0.739s, 2040 4,429,154 18,726 Merrill Lynch Mortgage Trust 144A FRB Ser. 05-MCP1, Class XC, IO, 0.026s, 2043 7,559,530 34 ML-CFC Commercial Mortgage Trust FRB Ser. 06-1, Class AJ, 5.836s, 2039 473,924 472,146 Ser. 06-3, Class AJ, 5.485s, 2046 4,350,000 4,239,510 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.855s, 2047 2,634,000 2,185,635 FRB Ser. 13-C10, Class E, 4.219s, 2046 4,055,000 3,177,904 Ser. 15-C24, Class D, 3.257s, 2048 1,613,000 1,096,450 22 Absolute Return 300 Fund MORTGAGE-BACKED SECURITIES (41.1%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 $1,857,000 $1,848,333 FRB Ser. 07-T27, Class AJ, 5.82s, 2042 1,350,000 1,294,650 Ser. 06-HQ10, Class B, 5.448s, 2041 1,036,000 1,007,910 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 749,347 750,059 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.241s, 2045 2,215,000 2,199,495 FRB Ser. 06-C25, Class AJ, 6.044s, 2043 244,879 244,879 FRB Ser. 06-C29, IO, 0.527s, 2048 139,794,109 181,732 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C11, Class G, 5.345s, 2041 1,500,000 1,448,040 Wells Fargo Commercial Mortgage Trust 144A Ser. 14-LC18, Class D, 3.957s, 2047 2,837,000 2,044,175 WF-RBS Commercial Mortgage Trust 144A Ser. 11-C4, Class E, 5.265s, 2044 1,006,000 993,425 FRB Ser. 13-C16, Class D, 5.147s, 2046 2,071,000 1,929,344 FRB Ser. 12-C7, Class D, 4.992s, 2045 3,221,000 3,335,635 FRB Ser. 13-C15, Class D, 4.629s, 2046 1,058,000 922,281 FRB Ser. 12-C10, Class E, 4.602s, 2045 1,658,000 1,301,530 Ser. 13-C14, Class E, 3 1/4s, 2046 1,065,000 696,617 FRB Ser. 12-C9, Class XB, IO, 0.866s, 2045 46,094,000 1,889,992 Residential mortgage-backed securities (non-agency) (6.3%) BCAP, LLC Trust 144A FRB Ser. 12-RR5, Class 4A8, 0.603s, 2035 3,593,172 3,281,987 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.739s, 2025 (Bermuda) 950,000 931,000 Citigroup Mortgage Loan Trust 144A FRB Ser. 15-6, Class 1A2, 0.642s, 2047 6,860,000 4,116,000 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.076s, 2046 588,478 478,138 FRB Ser. 05-27, Class 1A1, 1.329s, 2035 1,866,206 1,567,613 FRB Ser. 06-OA7, Class 1A2, 1.317s, 2046 5,040,305 3,830,632 FRB Ser. 05-38, Class A3, 0.789s, 2035 1,634,625 1,326,464 FRB Ser. 05-59, Class 1A1, 0.769s, 2035 7,231,148 5,797,705 FRB Ser. 06-OA10, Class 4A1, 0.629s, 2046 474,582 332,207 FRB Ser. 06-OC8, Class 2A2A, 0.559s, 2036 1,023,510 992,804 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 16-HQA1, Class B, 13.189s, 2028 340,000 358,608 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.939s, 2025 1,157,522 1,243,642 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.939s, 2028 985,000 949,241 Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA1, Class B, 10.439s, 2028 657,000 629,537 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA3, Class B, 9.789s, 2028 1,780,000 1,688,269 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 7.989s, 2027 1,069,000 1,025,624 Absolute Return 300 Fund 23 MORTGAGE-BACKED SECURITIES (41.1%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.189s, 2028 $320,000 $340,496 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.689s, 2028 1,590,000 1,713,702 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.189s, 2028 840,000 896,053 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.339s, 2028 1,700,000 1,767,490 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.139s, 2028 2,750,000 2,876,765 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 4.989s, 2025 427,100 438,375 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.439s, 2025 56,000 56,049 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.439s, 2025 170,000 169,967 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 694,758 694,620 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.602s, 2047 1,750,000 840,000 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR13, Class A1C3, 0.929s, 2045 2,865,337 2,367,819 Total mortgage-backed securities (cost $288,797,606) CORPORATE BONDS AND NOTES (27.9%)* Principal amount Value Basic materials (1.8%) Archer-Daniels-Midland Co. sr. unsec. notes 5.45s, 2018 $1,308,000 $1,414,063 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 2,187,000 2,184,266 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 950,000 1,023,625 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 1,415,000 1,471,600 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,263,000 1,304,048 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 9s, 2019 (Australia) 1,785,000 2,141,095 Southern Copper Corp. sr. unsec. unsub. notes 5 7/8s, 2045 (Peru) 800,000 722,000 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 734,000 777,123 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 1,000,000 1,057,500 Capital goods (2.2%) Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 500,000 491,250 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 1,337,000 1,333,658 24 Absolute Return 300 Fund CORPORATE BONDS AND NOTES (27.9%)* cont. Principal amount Value Capital goods cont. Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. FRN 3.885s, 2021 (Ireland) ## $1,015,000 $1,009,925 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 1,020,000 1,030,200 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 500,000 487,500 Boeing Co. (The) sr. unsec. bonds 8 3/4s, 2021 3,580,000 4,799,069 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 1,000,000 1,087,500 Covidien International Finance SA company guaranty sr. unsec. unsub. notes 6s, 2017 (Luxembourg) 1,692,000 1,812,249 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 750,000 754,688 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 1,025,000 1,035,250 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4s, 2020 500,000 522,500 Communication services (1.8%) AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 1,800,000 1,836,009 AT&T, Inc. sr. unsec. unsub. notes 1.7s, 2017 1,695,000 1,703,207 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 640,000 710,400 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,694,000 1,727,880 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 500,000 528,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 1,200,000 1,224,000 Verizon Communications, Inc. sr. unsec. notes 2 5/8s, 2020 1,522,000 1,568,223 Vodafone Group PLC sr. unsec. unsub. notes 1 1/4s, 2017 (United Kingdom) 2,346,000 2,341,092 Consumer cyclicals (2.5%) Autonation, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2018 2,008,000 2,156,387 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 552,000 601,946 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 1,000,000 1,005,000 Expedia, Inc. 144A company guaranty sr. unsec. unsub. notes 5s, 2026 3,710,000 3,781,425 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 596,000 671,806 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 279,000 303,004 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 490,000 504,700 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 565,000 573,475 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 500,000 520,750 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 1,200,000 1,251,000 Absolute Return 300 Fund25 CORPORATE BONDS AND NOTES (27.9%)* cont. Principal amount Value Consumer cyclicals cont. Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 $712,000 $729,800 S&P Global, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2020 3,790,000 3,932,633 Consumer staples (3.3%) 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 1,000,000 1,025,000 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. bonds 3.65s, 2026 4,851,000 5,113,415 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1.9s, 2019 5,745,000 5,827,337 Anheuser-Busch InBev Finance, Inc. company guaranty sr. unsec. unsub. notes 1 1/4s, 2018 615,000 617,048 BlueLine Rental Finance Corp. 144A notes 7s, 2019 1,500,000 1,316,250 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 R 1,420,000 1,460,825 CVS Health Corp. sr. unsec. unsub. notes 2 1/4s, 2018 1,690,000 1,728,708 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 2,975,000 3,345,572 Diageo Capital PLC company guaranty sr. unsec. unsub. notes 1 1/2s, 2017 (United Kingdom) 798,000 802,521 Energy (2.3%) BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 1.846s, 2017 (United Kingdom) 1,695,000 1,707,068 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 1,695,000 1,746,769 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 900,000 612,000 ConocoPhillips Co. company guaranty sr. unsec. unsub. notes 1.05s, 2017 1,695,000 1,681,264 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 180,000 197,302 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 400,000 397,137 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 1/4s, 2024 (Brazil) 1,201,000 1,047,873 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 3 1/4s, 2017 (Brazil) 1,000,000 990,000 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 1,693,000 1,494,073 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 833,333 485,416 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 5 1/2s, 2021 (Mexico) 1,300,000 1,366,339 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 1,500,000 1,427,100 Phillips 66 company guaranty sr. unsec. unsub. notes 2.95s, 2017 1,690,000 1,721,569 26 Absolute Return 300 Fund CORPORATE BONDS AND NOTES (27.9%)* cont. Principal amount Value Financials (9.0%) Air Lease Corp. sr. unsec. notes 2 5/8s, 2018 $5,465,000 $5,428,428 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 400,000 405,000 American Express Co. jr. unsec. sub. FRN Ser. C, 4.9s, perpetual maturity 1,600,000 1,442,718 American Express Co. sr. unsec. notes 7s, 2018 1,523,000 1,671,337 American Express Co. sr. unsec. notes 6.15s, 2017 923,000 979,648 Bank of America Corp. sr. unsec. unsub. notes 2s, 2018 2,358,000 2,368,922 Bank of America Corp. sr. unsec. unsub. notes Ser. MTN, 1.7s, 2017 1,000,000 1,002,972 Bank of Tokyo-Mitsubishi UFJ, Ltd. (The) 144A sr. unsec. unsub. notes 1.2s, 2017 (Japan) 1,710,000 1,707,922 BNP Paribas SA company guaranty sr. unsec. unsub. bonds Ser. MTN, 1 3/8s, 2017 (France) 2,605,000 2,610,637 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,055,000 1,085,996 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 743,000 684,329 Deutsche Bank AG/London sr. unsec. notes 6s, 2017 (United Kingdom) 2,358,000 2,476,704 Goldman Sachs Group, Inc. (The) sr. unsec. unsub. notes Ser. GLOB, 2 3/8s, 2018 1,212,000 1,227,331 JPMorgan Chase & Co. sr. unsec. unsub. notes 2s, 2017 1,679,000 1,695,199 JPMorgan Chase & Co. unsec. sub. notes 3 7/8s, 2024 365,000 377,146 KeyCorp sr. unsec. unsub. notes Ser. MTN, 2.3s, 2018 2,375,000 2,396,437 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,170,000 2,531,301 Lloyds Banking Group PLC 144A unsec. sub. notes 5.3s, 2045 (United Kingdom) 2,300,000 2,382,952 Macquarie Bank, Ltd. 144A sr. unsec. notes 4s, 2025 (Australia) 1,210,000 1,232,009 MetLife, Inc. sr. unsec. unsub. notes 4 3/4s, 2021 2,125,000 2,368,355 National Australia Bank, Ltd./New York sr. unsec. notes 2.3s, 2018 (Australia) 1,175,000 1,193,491 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 1,000,000 1,022,500 Royal Bank of Canada sr. unsec. unsub. notes Ser. GMTN, 2.2s, 2018 (Canada) 1,700,000 1,726,857 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 5,085,000 4,741,763 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 2,952,000 3,028,073 Santander Issuances SAU company guaranty unsec. sub. notes 5.179s, 2025 (Spain) 2,400,000 2,382,106 Sberbank of Russia Via SB Capital SA 144A unsec. sub. notes 5 1/8s, 2022 (Russia) 950,000 947,625 Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R 1,000,000 1,010,819 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R 1,000,000 1,000,480 Simon Property Group LP 144A sr. unsec. unsub. notes 1 1/2s, 2018 R 1,535,000 1,541,312 Societe Generale SA company guaranty sr. unsec. notes 2 3/4s, 2017 (France) 675,000 686,721 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 1,000,000 1,005,000 Absolute Return 300 Fund 27 CORPORATE BONDS AND NOTES (27.9%)* cont. Principal amount Value Financials cont. UBS Group Funding Jersey, Ltd. 144A company guaranty sr. unsec. notes 3s, 2021 (Jersey) $1,020,000 $1,023,196 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,000,000 1,063,950 Health care (2.2%) AbbVie, Inc. sr. unsec. notes 1 3/4s, 2017 1,519,000 1,526,846 Amgen, Inc. sr. unsec. unsub. notes 2 1/8s, 2017 1,695,000 1,712,596 AstraZeneca PLC sr. unsec. unsub. notes 5.9s, 2017 (United Kingdom) 1,695,000 1,804,353 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 612,000 677,025 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 206,000 187,460 Omega Healthcare Investors, Inc. company guaranty sr. unsec. bonds 5 1/4s, 2026 R 3,805,000 3,871,588 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 1,674,000 1,753,515 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 665,000 711,550 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.134s, 2020 1,175,000 1,176,469 UnitedHealth Group, Inc. sr. unsec. notes 6s, 2018 756,000 820,597 Technology (0.6%) eBay, Inc. sr. unsec. unsub. notes 1.35s, 2017 1,695,000 1,694,068 Fidelity National Information Services, Inc. sr. unsec. unsub. notes 3 5/8s, 2020 800,000 836,996 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 895,000 943,106 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 500,000 507,500 Transportation (0.2%) Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 214,597 217,816 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 189,584 193,612 Federal Express Corp. 2012 Pass Through Trust 144A notes 2 5/8s, 2018 1,043,412 1,049,157 Utilities and power (2.0%) Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 1/4s, perpetual maturity (France) 905,000 876,719 PPL WEM, Ltd./Western Power Distribution, Ltd. 144A sr. unsec. unsub. notes 3.9s, 2016 (United Kingdom) 7,725,000 7,725,000 Texas-New Mexico Power Co. 144A 1st sr. bonds Ser. A, 9 1/2s, 2019 3,816,000 4,483,804 Total corporate bonds and notes (cost $180,985,221) 28Absolute Return 300 Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (12.5%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (1.6%) Government National Mortgage Association Pass-Through Certificates 4.687s, June 20, 2045 $117,987 $133,155 4.654s, June 20, 2045 509,040 574,582 4.554s, May 20, 2045 252,457 284,136 4.524s, June 20, 2065 247,662 277,897 4.516s, June 20, 2045 249,150 279,118 4.484s, November 20, 2065 1,519,981 1,710,879 4.468s, May 20, 2065 501,805 559,567 4.413s, June 20, 2065 124,031 138,402 4s, TBA, May 1, 2046 2,000,000 2,134,688 3 1/2s, TBA, May 1, 2046 4,000,000 4,225,625 U.S. Government Agency Mortgage Obligations (10.9%) Federal National Mortgage Association Pass-Through Certificates 4 1/2s, TBA, May 1, 2046 2,000,000 2,177,812 3 1/2s, TBA, May 1, 2046 3,000,000 3,144,609 3s, TBA, May 1, 2046 64,000,000 65,624,998 Total U.S. government and agency mortgage obligations (cost $81,100,595) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 ∆ $382,000 $394,755 Total U.S. treasury obligations (cost $381,845) SENIOR LOANS (8.8%)* c Principal amount Value Basic materials (0.3%) AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) $455,174 $453,182 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 236,168 235,134 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 1,457,870 1,319,372 Capital goods (1.0%) ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 1,445,540 1,439,517 Berry Plastics Corp. bank term loan FRN Ser. F, 4s, 2022 902,262 904,066 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 1,446,460 1,383,178 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 396,250 393,897 Terex Corp. bank term loan FRN Ser. B, 4 1/2s, 2022 1,000,000 982,500 TransDigm, Inc. bank term loan FRN Ser. C, 3 3/4s, 2020 433,454 432,642 TransDigm, Inc. bank term loan FRN Ser. D, 3 3/4s, 2021 786,000 781,251 Communication services (0.6%) Asurion, LLC bank term loan FRN Ser. B4, 5s, 2022 871,725 864,969 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 1,059,776 1,056,629 Absolute Return 300 Fund29 SENIOR LOANS (8.8%)* c cont. Principal amount Value Communication services cont. Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) $1,019,814 $954,546 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 1,000,000 1,001,042 Consumer cyclicals (2.7%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 937,705 920,905 Amaya Holdings BV bank term loan FRN 5s, 2021 (Netherlands) 985,056 940,729 American Casino & Entertainment Properties, LLC bank term loan FRN 4 3/4s, 2022 655,392 658,669 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 821,700 807,834 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 564,361 530,500 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 412,650 366,227 Chrysler Group, LLC bank term loan FRN Ser. B, 3 1/2s, 2017 189,813 189,677 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 474,787 475,578 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 469,126 466,194 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 3 1/2s, 2022 191,213 191,588 Eldorado Resorts, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 992,500 993,327 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 833,882 835,862 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 994,962 994,030 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 1,123,252 1,112,019 Lions Gate Entertainment Corp. bank term loan FRN 5s, 2022 1,000,000 975,000 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 1,481,521 1,409,032 Nortek, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 987,470 970,189 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 997,500 1,002,666 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 987,500 971,762 Tribune Media Co. bank term loan FRN Ser. B, 3 3/4s, 2020 1,001,343 995,398 Univision Communications, Inc. bank term loan FRN 4s, 2020 750,210 749,808 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 1,306,130 1,276,197 Consumer staples (1.2%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 421,400 410,602 Ceridian HCM Holding, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2020 655,363 625,872 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2021 940,800 910,224 Landry’s, Inc. bank term loan FRN Ser. B, 4s, 2018 1,177,307 1,176,940 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 971,136 968,709 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 (Canada) 1,483,776 1,485,322 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 1,000,000 1,001,250 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 972,500 970,220 30 Absolute Return 300 Fund SENIOR LOANS (8.8%)* c cont. Principal amount Value Energy (0.1%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 $690,000 $181,125 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 513,667 404,513 Financials (0.3%) USI, Inc./NY bank term loan FRN Ser. B, 4 1/4s, 2019 1,451,531 1,431,573 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 401,567 351,120 Health care (1.6%) AMAG Pharmaceuticals, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 546,000 541,905 CHS/Community Health Systems, Inc. bank term loan FRN Ser. H, 4s, 2021 1,871,270 1,840,861 Envision Healthcare Corp. bank term loan FRN Ser. B, 4 1/4s, 2018 469,922 470,157 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.439s, 2021 1,631,700 1,632,312 HCA, Inc. bank term loan FRN Ser. B4, 3.357s, 2018 975,000 976,440 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 955,746 950,968 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 873,598 872,506 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 584,588 554,018 Pharmaceutical Product Development, LLC bank term loan FRN 4 1/4s, 2022 1,057,013 1,054,898 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BD, 3 1/2s, 2019 632,566 615,434 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 3/4s, 2019 632,566 615,698 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 457,633 444,667 Technology (0.6%) Avago Technologies Cayman Finance, Ltd. bank term loan FRN Ser. B, 4 1/4s, 2022 (Cayman Islands) 1,100,000 1,100,612 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 1,440,079 1,438,639 First Data Corp. bank term loan FRN Ser. B, 3.962s, 2022 1,000,000 998,571 Syniverse Holdings, Inc. bank term loan FRN Ser. B, 4s, 2019 928,575 747,503 Utilities and power (0.4%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 583,500 572,073 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,172,944 1,150,462 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 715,000 671,802 Total senior loans (cost $58,692,160) Absolute Return 300 Fund31 ASSET-BACKED SECURITIES (7.0%)* Principal amount Value Station Place Securitization Trust FRB Ser. 16-1, Class A, 1.433s, 2017 $3,859,000 $3,859,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 41,911,000 41,911,000 Total asset-backed securities (cost $45,770,000) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (5.6%)* Principal amount Value Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) $1,710,000 $1,742,063 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.95s, 2021 (Argentina) 2,846,483 3,102,666 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 960,000 1,050,749 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 1/4s, 2017 (Croatia) 150,000 155,625 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 4,069,000 4,322,815 Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 5,055,000 5,133,002 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2037 (Greece) †† EUR 112,696 71,726 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2036 (Greece) †† EUR 142,451 91,348 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2035 (Greece) †† EUR 503,141 325,474 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2034 (Greece) †† EUR 424,604 277,154 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2033 (Greece) †† EUR 359,023 237,652 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2032 (Greece) †† EUR 194,848 134,201 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2031 (Greece) †† EUR 199,323 136,165 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) †† EUR 1,784,228 1,234,869 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) †† EUR 316,973 224,067 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) †† EUR 2,362,206 1,709,732 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) †† EUR 1,434,622 1,048,578 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) †† EUR 2,036,272 1,527,617 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) †† EUR 2,684,952 2,083,463 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) †† EUR 1,528,752 1,212,728 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) †† EUR 2,186,576 1,773,774 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) $300,000 318,750 32Absolute Return 300 Fund FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (5.6%)* cont. Principal amount Value Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95s, 2046 (Indonesia) $300,000 $333,750 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3 3/8s, 2023 (Indonesia) 1,290,000 1,282,002 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 450,000 469,125 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 6,400,000 6,696,000 Total foreign government and agency bonds and notes (cost $38,209,645) PURCHASED SWAP OPTIONS OUTSTANDING (0.4%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.88)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.88 $71,250,200 $309,226 1.55/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.55 71,250,200 286,426 Barclays Bank PLC (1.809)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.809 71,250,200 463,839 1.481/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.481 71,250,200 190,950 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 77,674,100 78 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 11,563,400 227,660 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 11,563,400 88,957 Goldman Sachs International (1.835)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.835 71,250,200 463,126 1.4825/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.4825 71,250,200 228,713 (1.82)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.82 36,392,400 24,747 (1.306)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.306 36,392,400 23,291 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 77,674,100 78 JPMorgan Chase Bank N.A. (1.15)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.15 36,392,400 42,943 0.8725/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.8725 36,392,400 37,484 Total purchased swap options outstanding (cost $4,141,996) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$101.52 $18,000,000 $103,860 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/101.39 18,000,000 95,760 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.98 18,000,000 103,860 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.30 7,000,000 10,290 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 7,000,000 8,120 Total purchased options outstanding (cost $579,375) Absolute Return 300 Fund 33 COMMON STOCKS (—%)* Shares Value Vantage Drilling International (Units) (Cayman Islands) † 1,521 $144,491 Total common stocks (cost $145,699) SHORT-TERM INVESTMENTS (9.5%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.44% L Shares 38,486,827 $38,486,827 U.S. Treasury Bills 0.28%, May 19, 2016 # ∆ § $3,343,000 3,342,756 U.S. Treasury Bills 0.28%, May 12, 2016 # ∆ § 8,623,000 8,622,655 U.S. Treasury Bills 0.23%, May 5, 2016 # ∆ § 11,721,000 11,720,883 Total short-term investments (cost $62,172,347) TOTAL INVESTMENTS Total investments (cost $760,976,489) Key to holding’s currency abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD / $ United States Dollar Key to holding’s abbreviations bp Basis Points FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2015 through April 30, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $651,263,450. † This security is non-income-producing. 34 Absolute Return 300 Fund The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $213,315,698 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $257,913,834) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 7/21/16 $2,250,929 $2,237,279 $13,650 British Pound Buy 6/15/16 185,441 159,398 26,043 Canadian Dollar Sell 7/21/16 3,950,059 3,820,419 (129,640) Czech Koruna Sell 6/15/16 162,918 73,510 (89,408) Euro Sell 6/15/16 390,850 280,615 (110,235) Hong Kong Dollar Sell 5/18/16 2,725,657 2,708,829 (16,828) Japanese Yen Sell 5/18/16 2,459,306 2,298,575 (160,731) New Zealand Dollar Buy 7/21/16 4,822,342 4,742,614 79,728 Norwegian Krone Buy 6/15/16 2,253,741 2,236,353 17,388 South Korean Won Buy 5/18/16 2,570,313 2,427,300 143,013 South Korean Won Sell 5/18/16 2,570,315 2,363,727 (206,588) Swedish Krona Buy 6/15/16 1,139,980 1,096,522 43,458 Absolute Return 300 Fund 35 FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $257,913,834) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Australian Dollar Buy 7/21/16 $2,148,311 $2,205,276 $(56,965) Australian Dollar Sell 7/21/16 2,164,151 2,172,093 7,942 Canadian Dollar Sell 7/21/16 2,980,099 2,887,234 (92,865) Euro Buy 6/15/16 659,825 772,730 (112,905) Japanese Yen Sell 5/18/16 3,868,339 3,685,077 (183,262) New Zealand Dollar Sell 7/21/16 1,115,095 1,095,816 (19,279) Norwegian Krone Sell 6/15/16 7,397,079 6,952,208 (444,871) Swedish Krona Buy 6/15/16 4,826,714 4,594,896 231,818 Swiss Franc Sell 6/15/16 410,009 400,156 (9,853) Citibank, N.A. British Pound Buy 6/15/16 7,617,243 7,416,518 200,725 Canadian Dollar Sell 7/21/16 2,136,145 1,984,219 (151,926) Euro Sell 6/15/16 136,092 81,098 (54,994) Mexican Peso Buy 7/21/16 18,372 17,888 484 New Zealand Dollar Buy 7/21/16 5,552,041 5,448,322 103,719 Singapore Dollar Buy 5/18/16 5,853,326 5,625,155 228,171 Singapore Dollar Sell 5/18/16 5,853,326 5,610,714 (242,612) South Korean Won Buy 5/18/16 2,743,431 2,592,963 150,468 South Korean Won Sell 5/18/16 2,743,431 2,614,933 (128,498) Credit Suisse International Australian Dollar Buy 7/21/16 2,319,291 2,353,159 (33,868) British Pound Sell 6/15/16 2,264,013 2,211,936 (52,077) Canadian Dollar Sell 7/21/16 1,067,036 1,021,433 (45,603) Euro Sell 6/15/16 2,481,192 2,355,839 (125,353) Hong Kong Dollar Sell 5/18/16 1,949,014 1,925,756 (23,258) Japanese Yen Buy 5/18/16 2,533,637 2,378,196 155,441 Japanese Yen Sell 5/18/16 2,533,637 2,483,048 (50,589) New Taiwan Dollar Buy 5/18/16 2,487,306 2,452,970 34,336 New Taiwan Dollar Sell 5/18/16 2,487,306 2,404,418 (82,888) New Zealand Dollar Buy 7/21/16 3,600,781 3,535,962 64,819 Norwegian Krone Sell 6/15/16 5,341,937 5,112,452 (229,485) Swedish Krona Sell 6/15/16 140,193 131,468 (8,725) Deutsche Bank AG Japanese Yen Sell 5/18/16 261,383 42,800 (218,583) Goldman Sachs International Australian Dollar Buy 7/21/16 6,057,046 6,066,630 (9,584) British Pound Sell 6/15/16 2,369,812 2,350,345 (19,467) Canadian Dollar Buy 7/21/16 2,438,371 2,247,356 191,015 Euro Sell 6/15/16 2,458,147 2,369,849 (88,298) Japanese Yen Sell 5/18/16 239,512 34,164 (205,348) New Zealand Dollar Sell 7/21/16 699,029 743,079 44,050 Norwegian Krone Buy 6/15/16 2,137,852 2,101,902 35,950 36Absolute Return 300 Fund FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $257,913,834) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. Singapore Dollar Buy 5/18/16 $92,616 $92,206 $410 Singapore Dollar Sell 5/18/16 92,616 87,269 (5,347) South Korean Won Buy 5/18/16 3,144,293 2,993,513 150,780 South Korean Won Sell 5/18/16 3,144,293 2,991,556 (152,737) Swedish Krona Buy 6/15/16 266,169 374,262 (108,093) HSBC Bank USA, National Association Euro Buy 6/15/16 1,143,199 1,105,599 37,600 Hong Kong Dollar Sell 5/18/16 2,722,137 2,705,608 (16,529) JPMorgan Chase Bank N.A. Australian Dollar Buy 7/21/16 2,218,567 2,247,900 (29,333) British Pound Sell 6/15/16 3,154,100 3,085,329 (68,771) Canadian Dollar Buy 7/21/16 3,341,304 3,222,212 119,092 Euro Sell 6/15/16 5,046,539 4,818,575 (227,964) Hong Kong Dollar Sell 5/18/16 1,513,380 1,507,584 (5,796) Japanese Yen Sell 5/18/16 2,561,792 2,359,224 (202,568) New Zealand Dollar Buy 7/21/16 5,521,582 5,456,298 65,284 Norwegian Krone Sell 6/15/16 281,011 41,760 (239,251) Singapore Dollar Buy 5/18/16 3,052,839 2,925,178 127,661 Singapore Dollar Sell 5/18/16 3,052,839 2,876,523 (176,316) South Korean Won Buy 5/18/16 2,985,004 2,828,630 156,374 South Korean Won Sell 5/18/16 2,985,004 2,821,379 (163,625) Swedish Krona Sell 6/15/16 9,261,047 9,142,639 (118,408) Royal Bank of Scotland PLC (The) Australian Dollar Buy 7/21/16 4,482,759 4,508,142 (25,383) British Pound Buy 6/15/16 166,005 136,089 29,916 Canadian Dollar Sell 7/21/16 6,270,154 6,071,633 (198,521) Euro Sell 6/15/16 1,663,377 1,411,215 (252,162) Japanese Yen Buy 5/18/16 2,999,621 2,644,417 355,204 Japanese Yen Sell 5/18/16 2,999,621 2,862,592 (137,029) New Zealand Dollar Sell 7/21/16 5,103,708 5,025,179 (78,529) Norwegian Krone Sell 6/15/16 6,722,160 6,211,724 (510,436) Swedish Krona Buy 6/15/16 5,585,276 5,482,542 102,734 State Street Bank and Trust Co. Australian Dollar Buy 7/21/16 2,133,911 2,189,870 (55,959) Brazilian Real Buy 7/1/16 10,446 9,854 592 Canadian Dollar Buy 7/21/16 3,353,896 3,303,513 50,383 Euro Sell 6/15/16 3,810,128 3,653,912 (156,216) New Taiwan Dollar Buy 5/18/16 2,547,648 2,514,855 32,793 New Taiwan Dollar Sell 5/18/16 2,547,648 2,462,392 (85,256) South Korean Won Buy 5/18/16 5,632,232 5,322,460 309,772 South Korean Won Sell 5/18/16 5,632,232 5,280,906 (351,326) Absolute Return 300 Fund 37 FORWARD CURRENCY CONTRACTS at 4/30/16 (aggregate face value $257,913,834) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG Australian Dollar Buy 7/21/16 $648,677 $649,868 $(1,191) British Pound Sell 6/15/16 368,105 312,502 (55,603) Canadian Dollar Sell 7/21/16 2,448,334 2,370,654 (77,680) Euro Buy 6/15/16 4,501,253 4,459,160 42,093 Japanese Yen Buy 5/18/16 2,415,002 2,367,118 47,884 Japanese Yen Sell 5/18/16 2,415,002 2,309,998 (105,004) New Taiwan Dollar Buy 5/18/16 2,430,697 2,398,333 32,364 New Taiwan Dollar Sell 5/18/16 2,430,697 2,361,485 (69,212) New Zealand Dollar Buy 7/21/16 1,346,807 1,322,243 24,564 WestPac Banking Corp. Canadian Dollar Buy 7/21/16 1,701,934 1,629,852 72,082 New Zealand Dollar Buy 7/21/16 34,006 32,883 1,123 Total FUTURES CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 213 $34,785,563 Jun-16 $(713,299) U.S. Treasury Bond Ultra 30 yr (Long) 21 3,598,219 Jun-16 (88,964) U.S. Treasury Note 2 yr (Short) 40 8,745,000 Jun-16 6,795 U.S. Treasury Note 5 yr (Short) 260 31,437,656 Jun-16 34,014 U.S. Treasury Note 10 yr (Short) 53 6,893,313 Jun-16 64,793 U.S. Treasury Note Ultra 10 yr (Long) 5 702,813 Jun-16 5,381 Total WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/16 (premiums $6,054,059) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.715)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 $35,625,100 $339,507 1.715/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.715 35,625,100 373,707 Barclays Bank PLC (1.645)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 35,625,100 240,113 1.645/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.645 35,625,100 509,795 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 77,674,100 78 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 77,674,100 78 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 11,563,400 509,599 38 Absolute Return 300 Fund WRITTEN SWAP OPTIONS OUTSTANDING at 4/30/16 (premiums $6,054,059) (Unaudited) cont. Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Goldman Sachs International 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 $155,348,200 $155 (1.215)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.215 36,392,400 21,472 (0.901)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/0.901 36,392,400 22,563 (1.65875)/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 35,625,100 281,082 1.65875/3 month USD-LIBOR-BBA/Jun-26 Jun-16/1.65875 35,625,100 516,207 JPMorgan Chase Bank N.A. 1.41/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.41 36,392,400 14,921 1.28/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.28 36,392,400 26,203 (1.0025)/3 month USD-LIBOR-BBA/Jul-17 Jul-16/1.0025 36,392,400 35,301 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 10,748,000 1,113,633 Total WRITTEN OPTIONS OUTSTANDING at 4/30/16 (premiums $579,375) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/$100.80 $18,000,000 $63,900 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.68 18,000,000 58,320 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/100.09 18,000,000 37,980 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Aug-16/99.97 18,000,000 34,560 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/101.36 18,000,000 63,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jul-16/100.73 18,000,000 36,720 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.63 7,000,000 4,270 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.44 7,000,000 3,290 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.95 7,000,000 1,680 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.77 7,000,000 1,260 Total Absolute Return 300 Fund 39 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 $7,937,425 $(194,491) $138,508 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 7,937,425 (201,682) 93,900 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 20,643,600 (136,495) (11,354) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 41,287,200 (290,043) (38,397) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 7,937,425 (211,199) (194,388) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 7,937,425 (222,248) (208,754) 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 34,765,900 230,324 227,717 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 34,765,900 222,248 218,677 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 41,287,200 126,421 (35,507) (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 82,574,300 264,238 (61,105) (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 34,765,900 200,158 (162,357) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 34,765,900 198,166 (216,244) Total TBA SALE COMMITMENTS OUTSTANDING at 4/30/16 (proceeds receivable $5,334,375) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4s, May 1, 2046 $5,000,000 5/12/16 $5,342,188 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. MXN 77,451,000 $— 1/1/26 1 month MXN-TIIE- 6.16% $40,703 BANXICO MXN 46,820,000 — 1/2/26 1 month MXN-TIIE- 6.14% 20,091 BANXICO Total $— 40Absolute Return 300 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $109,907,900 $(138,896) 4/7/18 3 month USD- 1.149% $416,165 LIBOR-BBA 43,551,800 565,603 3/30/26 1.91% 3 month USD- (367,976) LIBOR-BBA 12,717,000 E (93,193) 6/15/26 1.60% 3 month USD- 53,713 LIBOR-BBA 188,853,039 E 635,569 6/15/18 3 month USD- 0.85% 274,293 LIBOR-BBA 10,062,000 E (9,278) 6/15/21 3 month USD- 1.15% (73,131) LIBOR-BBA 15,803,600 (209) 3/16/26 3 month USD- 1.79701% 179,511 LIBOR-BBA 141,972,000 E 319,138 6/15/18 1.20% 3 month USD- (395,266) LIBOR-BBA 58,325,477 E 418,171 6/15/26 1.85% 3 month USD- (283,135) LIBOR-BBA 97,252,500 E 685,020 6/15/26 1.90% 3 month USD- (942,890) LIBOR-BBA 10,284,000 E 7,865 6/15/21 3 month USD- 1.45% 93,408 LIBOR-BBA 42,350,900 E 11,573 6/15/21 1.45% 3 month USD- (340,702) LIBOR-BBA 11,976,700 (158) 3/17/26 1.787% 3 month USD- (124,353) LIBOR-BBA 15,803,600 (209) 3/16/26 3 month USD- 1.79882% 182,217 LIBOR-BBA 15,803,600 (209) 3/16/26 3 month USD- 1.8005% 184,732 LIBOR-BBA 15,803,600 (209) 3/16/26 3 month USD- 1.80312% 188,655 LIBOR-BBA 15,803,600 (209) 3/16/26 3 month USD- 1.80242% 187,599 LIBOR-BBA 65,392,484 E (100,311) 6/15/21 3 month USD- 1.40% 283,805 LIBOR-BBA 8,640,300 E 41,632 6/15/46 3 month USD- 2.20% 26,088 LIBOR-BBA 17,086,000 E 114,453 6/15/46 2.25% 3 month USD- (55,040) LIBOR-BBA 783,900 (27) 4/5/46 2.2375% 3 month USD- (8,141) LIBOR-BBA 6,532,800 145,982 4/5/46 2.27% 3 month USD- 28,411 LIBOR-BBA 6,532,800 (85,628) 4/5/46 3 month USD- 2.19% (90,995) LIBOR-BBA 14,500,000 (191) 3/18/26 1.78722% 3 month USD- (150,277) LIBOR-BBA Absolute Return 300 Fund 41 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $14,500,000 $(191) 3/18/26 1.79757% 3 month USD- $(164,492) LIBOR-BBA 13,990,100 (185) 3/21/26 1.7325% 3 month USD- (70,695) LIBOR-BBA 13,990,100 (185) 3/21/26 1.73% 3 month USD- (67,382) LIBOR-BBA 5,698,000 E (83,664) 6/15/26 1.605% 3 month USD- (20,530) LIBOR-BBA 26,467,000 E 38,904 6/15/21 1.4003% 3 month USD- (116,960) LIBOR-BBA 2,613,100 (34) 3/30/26 1.73% 3 month USD- (11,550) LIBOR-BBA 7,679,300 (72) 4/14/21 1.152% 3 month USD- 32,836 LIBOR-BBA 4,445,000 E 77,684 6/15/26 3 month USD- 1.6005% 26,548 LIBOR-BBA 43,334,000 (312) 4/21/26 3 month USD- 1.595% (408,314) LIBOR-BBA AUD 107,642,000 E (85,907) 6/15/18 3 month AUD-BBR- 1.93% (186,413) BBSW AUD 56,000 E (214) 6/15/26 3 month AUD-BBR- 2.55% (584) BBSW AUD 37,630,000 E 90,602 6/15/21 2.25% 3 month AUD- 218,240 BBR-BBSW AUD 21,294,000 E (18,253) 6/15/21 3 month AUD-BBR- 2.50% 101,770 BBSW AUD 13,626,000 E (1,547) 6/15/18 2.20% 3 month AUD- (43,600) BBR-BBSW AUD 4,257,000 E 5,645 6/15/26 2.80% 3 month AUD- (38,739) BBR-BBSW AUD 48,349,000 E 38,325 6/15/18 2.2001% 3 month AUD- (110,930) BBR-BBSW AUD 7,484,000 E 42,532 6/15/26 2.8005% 3 month AUD- (35,752) BBR-BBSW CAD 83,039,000 (124,560) 6/17/17 3 month CAD-BA- 0.92% (177,628) CDOR CAD 41,520,000 (118) 8/27/17 3 month CAD-BA- 0.6825% (154,231) CDOR CAD 34,005,000 (97) 10/23/17 3 month CAD-BA- 0.81% (85,504) CDOR CAD 35,207,000 (100) 10/23/17 3 month CAD-BA- 0.805% (90,597) CDOR CAD 35,110,000 288,381 11/2/25 1.965% 3 month CAD- (667,762) BA-CDOR CAD 37,085,000 (99) 2/2/18 0.68% 3 month CAD- 190,886 BA-CDOR 42 Absolute Return 300 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) CAD 9,763,000 $(92) 2/2/26 3 month CAD-BA- 1.5125% $(96,891) CDOR CAD 7,812,000 (73) 2/2/26 3 month CAD-BA- 1.505% (81,982) CDOR CAD 46,337,000 (124) 2/2/18 0.675% 3 month CAD- 242,184 BA-CDOR CAD 171,710,000 E 25,378 6/15/18 3 month CAD-BA- 0.75% (781,782) CDOR CAD 30,396,000 E 14,342 6/15/21 0.90% 3 month CAD- 367,917 BA-CDOR CAD 13,077,000 E (179,077) 6/15/26 1.40% 3 month CAD- 127,009 BA-CDOR CAD 23,033,535 E (2,780) 6/15/18 0.90% 3 month CAD- 50,843 BA-CDOR CAD 25,283,000 (72) 3/11/18 0.89% 3 month CAD- 51,207 BA-CDOR CAD 21,334,000 E 107,151 6/15/21 3 month CAD-BA- 0.9003% (140,774) CDOR CAD 17,466,000 E (4,242) 6/15/18 0.8501% 3 month CAD- 50,214 BA-CDOR CHF 8,905,000 E (27,822) 6/15/26 6 month CHF- 0.15% 49,532 LIBOR-BBA CHF 32,347,000 E (27,617) 6/15/18 0.90% 6 month CHF- (170,655) LIBOR-BBA CHF 29,373,000 E (89,889) 6/15/21 6 month CHF- 0.65% 107,636 LIBOR-BBA CHF 6,755,000 E (26) 6/15/18 6 month CHF- 0.7425% 7,403 LIBOR-BBA CHF 31,451,000 E 52,392 6/15/18 6 month CHF- 0.6503% 25,836 LIBOR-BBA CHF 6,710,000 E (16) 6/15/18 6 month CHF- 0.748% 8,147 LIBOR-BBA CHF 2,029,000 E (4,954) 6/15/26 6 month CHF- 0.1505% 12,781 LIBOR-BBA EUR 43,529,000 E (132,415) 6/15/21 0.00% 6 month EUR- 103,790 EURIBOR- REUTERS EUR 21,332,000 E 311,580 6/15/26 6 month EUR- 0.50% (136,079) EURIBOR-REUTERS EUR 22,858,000 E (58,292) 6/15/21 6 month EUR- 0.10% (50,257) EURIBOR-REUTERS EUR 12,129,000 E (42,988) 6/15/26 0.60% 6 month EUR- 73,257 EURIBOR- REUTERS EUR 14,921,000 E (207,934) 6/15/26 0.5005% 6 month EUR- 104,333 EURIBOR- REUTERS Absolute Return 300 Fund43 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) GBP 59,963,000 E $(119,157) 6/15/18 0.75% 6 month GBP- $127,654 LIBOR-BBA GBP 18,725,000 E (142,521) 6/15/21 0.975% 6 month GBP- 101,202 LIBOR-BBA GBP 2,136,000 E 61,036 6/15/26 6 month GBP- 1.40% 8,672 LIBOR-BBA GBP 36,000 E (122) 6/15/18 0.70% 6 month GBP- 78 LIBOR-BBA GBP 26,716,000 E (13,268) 6/15/18 6 month GBP- 0.90% (6,906) LIBOR-BBA GBP 16,405,000 E 29,126 6/15/18 6 month GBP- 0.7501% (38,350) LIBOR-BBA GBP 56,000 E 461 6/15/26 6 month GBP- 1.4005% (908) LIBOR-BBA JPY 275,679,000 (40) 11/13/45 6 month JPY- 1.32125% 542,714 LIBOR-BBA JPY 353,080,000 (85) 11/26/35 6 month JPY- 1.09% 410,738 LIBOR-BBA JPY 275,679,000 (41) 1/5/46 1.22015% 6 month JPY- (464,710) LIBOR-BBA JPY 353,080,000 (94) 1/5/36 1.00875% 6 month JPY- (354,700) LIBOR-BBA JPY 1,487,105,000 E (124) 6/15/21 0.065% 6 month JPY- (7,350) LIBOR-BBA JPY 263,489,000 E (80) 6/15/46 0.6725% 6 month JPY- (47,141) LIBOR-BBA NOK 394,876,000 E (16,971) 6/15/18 6 month NOK- 0.80% (188,715) NIBOR-NIBR NOK 77,676,000 E 55,716 6/15/26 6 month NOK- 1.55% (92,557) NIBOR-NIBR NOK 37,728,000 E (10,377) 6/15/21 1.05% 6 month NOK- 31,171 NIBOR-NIBR NOK 19,289,000 (30) 3/10/26 1.56% 6 month NOK- 27,143 NIBOR-NIBR NOK 23,074,000 (36) 3/17/26 1.60% 6 month NOK- 21,994 NIBOR-NIBR NOK 111,115,000 E (78,893) 6/15/18 0.70% 6 month NOK- (3,393) NIBOR-NIBR NOK 18,325,000 E 18,102 6/15/26 1.5505% 6 month NOK- 52,977 NIBOR-NIBR NZD 11,829,000 E 9,942 6/15/26 3.10% 3 month NZD- (54,937) BBR-FRA NZD 18,166,000 E 4,065 6/15/18 3 month NZD- 2.40% 35,472 BBR-FRA NZD 56,254,000 E (45,380) 6/15/21 2.70% 3 month NZD- (327,209) BBR-FRA 44Absolute Return 300 Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) NZD 7,187,000 E $(30,564) 6/15/21 3 month NZD- 2.7003% $5,513 BBR-FRA NZD 18,008,000 E 27,764 6/15/18 2.4001% 3 month NZD- (3,395) BBR-FRA SEK 114,421,000 E 8,107 6/15/21 0.35% 3 month SEK- 61,638 STIBOR-SIDE SEK 70,169,000 E 15,277 6/15/26 3 month SEK- 1.20% (51,602) STIBOR-SIDE SEK 46,545,000 E (3,041) 6/15/21 3 month SEK- 0.3503% (24,729) STIBOR-SIDE SEK 23,361,000 E (2,898) 6/15/26 1.2005% 3 month SEK- 19,228 STIBOR-SIDE Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $725,931 $— 1/12/41 4.50% (1 month Synthetic TRS Index $4,301 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 121,364 — 1/12/41 5.00% (1 month Synthetic MBX Index 384 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,060,065 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,694 USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,174,008 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,088 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,014,036 — 1/12/39 6.00% (1 month Synthetic TRS Index 5,217 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,520,733 — 1/12/40 4.00% (1 month Synthetic MBX Index 3,263 USD-LIBOR) 4.00% 30 year Fannie Mae pools 411,506 — 1/12/40 4.00% (1 month Synthetic TRS Index 2,459 USD-LIBOR) 4.00% 30 year Fannie Mae pools 203,082 — 1/12/38 6.50% (1 month Synthetic TRS Index 938 USD-LIBOR) 6.50% 30 year Fannie Mae pools Absolute Return 300 Fund 45 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $6,244,726 $— 1/12/40 4.00% (1 month Synthetic MBX Index $5,788 USD-LIBOR) 4.00% 30 year Fannie Mae pools 899,620 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,050 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,169,777 — 1/12/40 4.50% (1 month Synthetic MBX Index 9,500 USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,405,064 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (6,688) USD-LIBOR 6.00% 30 year Fannie Mae pools 721,089 — 1/12/41 5.00% (1 month Synthetic TRS Index 3,335 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 457,346 — 1/12/41 5.00% (1 month Synthetic TRS Index 2,115 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 707,122 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,265 USD-LIBOR) 6.50% 30 year Fannie Mae pools 11,015,051 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (3,311) USD-LIBOR 5.50% 30 year Fannie Mae pools 7,962,173 — 1/12/40 5.00% (1 month Synthetic MBX Index 17,722 USD-LIBOR) 5.00% 30 year Fannie Mae pools 45,898,393 — 1/12/41 5.00% (1 month Synthetic MBX Index 16,101 USD-LIBOR) 5.00% 30 year Fannie Mae pools 48,180,380 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (152,282) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 6,402,000 — 9/15/17 (0.4975%) Eurostat Eurozone (47,019) HICP excluding tobacco EUR 3,201,000 — 9/15/17 (0.46%) Eurostat Eurozone (20,731) HICP excluding tobacco EUR 4,554,000 — 9/15/17 (0.435%) Eurostat Eurozone (26,860) HICP excluding tobacco Citibank, N.A. $971,719 — 1/12/41 5.00% (1 month Synthetic MBX Index 341 USD-LIBOR) 5.00% 30 year Fannie Mae pools 806,524 — 1/12/41 5.00% (1 month Synthetic MBX Index 283 USD-LIBOR) 5.00% 30 year Fannie Mae pools 46 Absolute Return 300 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $1,161,301 $— 1/12/41 5.00% (1 month Synthetic MBX Index $407 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,306,628 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,451) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,168,324 — 1/12/41 5.00% (1 month Synthetic TRS Index 14,653 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,155,836 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (16,072) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,358,192 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (17,103) USD-LIBOR 5.00% 30 year Fannie Mae pools 7,050,119 — 1/12/41 5.00% (1 month Synthetic MBX Index 32,605 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 659,133 — 1/12/43 3.50% (1 month Synthetic TRS Index 3,558 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,894,313 — 1/12/45 3.50% (1 month Synthetic TRS Index 11,716 USD-LIBOR) 3.50% 30 year Fannie Mae pools Deutsche Bank AG 3,306,628 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (10,451) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 2,579,721 — 1/12/38 6.50% (1 month Synthetic TRS Index 11,913 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,990,039 — 1/12/38 6.50% (1 month Synthetic TRS Index 9,190 USD-LIBOR) 6.50% 30 year Fannie Mae pools 6,327,456 — 1/12/39 6.00% (1 month Synthetic TRS Index 32,552 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,499,590 — 1/12/38 6.50% (1 month Synthetic TRS Index 11,543 USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,674,988 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,991 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,090,705 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,769) USD-LIBOR 6.50% 30 year Fannie Mae pools Absolute Return 300 Fund 47 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $1,161,122 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(3,670) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,465,727 — 1/12/41 4.50% (1 month Synthetic TRS Index 8,685 USD-LIBOR) 4.50% 30 year Fannie Mae pools 383,082 — 1/12/40 4.00% (1 month Synthetic TRS Index 2,290 USD-LIBOR) 4.00% 30 year Fannie Mae pools 84,530 — 1/12/39 6.00% (1 month Synthetic TRS Index 435 USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,518,314 — 1/12/39 6.00% (1 month Synthetic TRS Index 12,956 USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,234,027 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (13,382) USD-LIBOR 6.50% 30 year Fannie Mae pools 187,541 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (593) USD-LIBOR 6.50% 30 year Fannie Mae pools 500,127 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,581) USD-LIBOR 6.50% 30 year Fannie Mae pools 853,826 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,943 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,827,112 — 1/12/38 6.50% (1 month Synthetic TRS Index 13,055 USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,541,646 — 1/12/39 6.00% (1 month Synthetic TRS Index 23,365 USD-LIBOR) 6.00% 30 year Fannie Mae pools 4,301,459 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (21,906) USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 23,048,000 — 8/10/17 (0.63%) Eurostat Eurozone (245,648) HICP excluding tobacco EUR 7,610,000 — 8/11/17 (0.63%) Eurostat Eurozone (81,108) HICP excluding tobacco EUR 6,402,000 — 8/31/17 (0.27%) Eurostat Eurozone (14,954) HICP excluding tobacco EUR 6,402,000 — 9/1/17 (0.37%) Eurostat Eurozone (29,740) HICP excluding tobacco 48 Absolute Return 300 Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. EUR 6,402,000 $— 9/10/20 (0.7975%) Eurostat Eurozone $(77,536) HICP excluding tobacco EUR 3,598,000 — 1/26/21 (0.75%) Eurostat Eurozone (14,914) HICP excluding tobacco JPMorgan Chase Bank N.A. $4,301,750 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (21,908) USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 3,201,000 — 9/4/20 (0.8675%) Eurostat Eurozone (52,183) HICP excluding tobacco EUR 3,201,000 — 9/7/20 (0.85%) Eurostat Eurozone (48,826) HICP excluding tobacco EUR 3,850,000 — 1/27/21 (0.755%) Eurostat Eurozone (17,109) HICP excluding tobacco EUR 3,166,000 — 1/26/21 (0.75%) Eurostat Eurozone (13,123) HICP excluding tobacco Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– BBB–/P $11,962 $175,000 5/11/63 300 bp $1,899 Index CMBX NA BBB– BBB–/P 22,719 377,000 5/11/63 300 bp 1,042 Index CMBX NA BBB– BBB–/P 46,609 755,000 5/11/63 300 bp 3,197 Index CMBX NA BBB– BBB–/P 44,403 779,000 5/11/63 300 bp (390) Index Credit Suisse International CMBX NA BB Index — (166,815) 9,451,000 5/11/63 (500 bp) 693,856 CMBX NA BBB– BBB–/P 67,468 5,137,000 5/11/63 300 bp (226,437) Index CMBX NA BBB– BBB–/P 107,566 9,819,000 5/11/63 300 bp (457,027) Index CMBX NA BBB– BBB–/P 147,047 4,287,000 1/17/47 300 bp (203,630) Index Absolute Return 300 Fund 49 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB– BBB–/P $487,900 $6,531,000 1/17/47 300 bp $(47,581) Index CMBX NA BBB– BBB–/P 360,581 10,131,000 1/17/47 300 bp (468,135) Index Goldman Sachs International CMBX NA BBB– BBB–/P (975) 141,000 5/11/63 300 bp (9,083) Index CMBX NA BBB– BBB–/P 610 234,000 5/11/63 300 bp (12,845) Index CMBX NA BBB– BBB–/P (1,337) 293,000 5/11/63 300 bp (18,185) Index CMBX NA BBB– BBB–/P 517 145,000 1/17/47 300 bp (11,344) Index CMBX NA BBB– BBB–/P 517 145,000 1/17/47 300 bp (11,344) Index CMBX NA BBB– BBB–/P 1,924 450,000 1/17/47 300 bp (34,886) Index CMBX NA BBB– BBB–/P 1,604 450,000 1/17/47 300 bp (35,206) Index CMBX NA BBB– BBB–/P 1,604 450,000 1/17/47 300 bp (35,206) Index CMBX NA BB Index — (8,545) 999,000 5/11/63 (500 bp) 82,431 CMBX NA BB Index — (5,599) 528,000 5/11/63 (500 bp) 42,484 CMBX NA BB Index — 7,574 450,000 5/11/63 (500 bp) 48,554 CMBX NA BB Index — 4,520 441,000 5/11/63 (500 bp) 44,681 CMBX NA BB Index — 495 408,000 5/11/63 (500 bp) 37,651 CMBX NA BB Index — (3,246) 338,000 5/11/63 (500 bp) 27,534 CMBX NA BB Index — 6,218 275,000 5/11/63 (500 bp) 31,261 CMBX NA BB Index — (829) 416,000 1/17/47 (500 bp) 58,397 CMBX NA BBB– BBB–/P (217) 13,000 5/11/63 300 bp (964) Index CMBX NA BBB– BBB–/P (491) 49,000 5/11/63 300 bp (3,036) Index CMBX NA BBB– BBB–/P (249) 93,000 5/11/63 300 bp (5,596) Index CMBX NA BBB– BBB–/P (1,516) 139,000 5/11/63 300 bp (9,509) Index CMBX NA BBB– BBB–/P (4,498) 560,000 5/11/63 300 bp (36,698) Index CMBX NA BBB– BBB–/P 3,568 598,000 5/11/63 300 bp (30,817) Index CMBX NA BBB– BBB–/P 9,255 224,000 1/17/47 300 bp (9,069) Index CMBX NA BBB– BBB–/P 25,357 610,000 1/17/47 300 bp (24,541) Index 50 Absolute Return 300 Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 4/30/16 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB– BBB–/P $27,101 $628,000 1/17/47 300 bp $(24,269) Index CMBX NA BBB– BBB–/P 25,280 628,000 1/17/47 300 bp (26,090) Index CMBX NA BBB– BBB–/P 25,280 628,000 1/17/47 300 bp (26,090) Index CMBX NA BBB– BBB–/P 13,828 656,000 1/17/47 300 bp (39,833) Index CMBX NA BBB– BBB–/P 20,269 677,000 1/17/47 300 bp (35,109) Index CMBX NA BBB– BBB–/P 29,270 966,000 1/17/47 300 bp (49,748) Index JPMorgan Securities LLC CMBX NA BBB– — (20,076) 315,000 5/11/63 (300 bp) (1,963) Index CMBX NA BBB– BBB–/P 35,632 644,000 1/17/47 300 bp (17,048) Index CMBX NA BBB– BBB–/P 46,782 887,000 1/17/47 300 bp (25,774) Index CMBX NA BBB– BBB–/P 23,711 907,000 1/17/47 300 bp (50,482) Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at April 30, 2016. Securities rated by Putnam are indicated by “/P.” Absolute Return 300 Fund51 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Energy $144,491 $—­ $—­ Total common stocks —­ —­ Asset-backed securities —­ —­ 45,770,000 Corporate bonds and notes —­ 181,460,195 —­ Foreign government and agency bonds and notes —­ 36,695,095 —­ Mortgage-backed securities —­ 251,369,705 16,273,982 Purchased options outstanding —­ 321,890 —­ Purchased swap options outstanding —­ 2,387,518 —­ Senior loans —­ 57,202,112 —­ U.S. government and agency mortgage obligations —­ 81,265,468 —­ U.S. treasury obligations —­ 394,755 —­ Short-term investments 38,486,827 23,686,294 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(3,547,908) $—­ Futures contracts (691,280) —­ —­ Written options outstanding —­ (304,980) —­ Written swap options outstanding —­ (4,004,414) —­ Forward premium swap option contracts —­ (249,304) —­ TBA sale commitments —­ (5,342,188) —­ Interest rate swap contracts —­ (5,131,755) —­ Total return swap contracts —­ (701,217) —­ Credit default contracts —­ (2,307,726) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 52Absolute Return 300 Fund The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of Proceeds into out of as of in securities: 10/31/15 premiums (loss) tion) # purchases from sales Level 3† Level 3† 4/30/16 Asset-backed securities $51,437,000 $—­ $—­ $—­ $3,859,000 $(9,526,000) $—­ $—­ $45,770,000 Mortgage- backed securities $12,889,281 (752,245) (102,184) (1,304) 2,542,370 (1,710,990) 3,409,054 —­ $16,273,982 Totals $6,401,370 $—­ † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes $(7,939) related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund 53 Statement of assets and liabilities 4/30/16 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $722,489,662) $696,971,505 Affiliated issuers (identified cost $38,486,827) (Note 5) 38,486,827 Cash 1,852,472 Foreign currency (cost $391) (Note 1) 396 Interest and other receivables 5,503,887 Receivable for shares of the fund sold 942,778 Receivable for investments sold 3,010,592 Receivable for sales of delayed delivery securities (Note 1) 5,340,486 Receivable for variation margin (Note 1) 1,480,328 Unrealized appreciation on forward premium swap option contracts (Note 1) 678,802 Unrealized appreciation on forward currency contracts (Note 1) 3,530,923 Unrealized appreciation on OTC swap contracts (Note 1) 1,411,482 Premium paid on OTC swap contracts (Note 1) 214,393 Total assets LIABILITIES Payable for investments purchased 1,806,288 Payable for purchases of delayed delivery securities (Note 1) 78,815,995 Payable for shares of the fund repurchased 3,532,346 Payable for compensation of Manager (Note 2) 213,973 Payable for Trustee compensation and expenses (Note 2) 133,827 Payable for distribution fees (Note 2) 155,642 Payable for variation margin (Note 1) 1,268,863 Unrealized depreciation on forward currency contracts (Note 1) 7,078,831 Unrealized depreciation on OTC swap contracts (Note 1) 2,966,853 Premium received on OTC swap contracts (Note 1) 1,607,171 Unrealized depreciation on forward premium swap option contracts (Note 1) 928,106 Written options outstanding, at value (premiums $6,633,434) (Notes 1 and 3) 4,309,394 TBA sale commitments, at value (proceeds receivable $5,334,375) (Note 1) 5,342,188 Other accrued expenses 1,944 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $793,847,343 Undistributed net investment income (Note 1) 5,231,555 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (115,654,944) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (32,160,504) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 54Absolute Return 300 Fund Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($298,571,725 divided by 31,410,048 shares) $9.51 Offering price per class A share (100/99.00 of $9.51)* $9.61 Net asset value and offering price per class B share ($7,993,013 divided by 844,651 shares)** $9.46 Net asset value and offering price per class C share ($106,559,425 divided by 11,295,437 shares)** $9.43 Net asset value and redemption price per class M share ($8,308,089 divided by 876,853 shares) $9.47 Offering price per class M share (100/99.25 of $9.47)* $9.54 Net asset value, offering price and redemption price per class R share ($385,350 divided by 40,455 shares) $9.53 Net asset value, offering price and redemption price per class R6 share ($1,325,038 divided by 138,716 shares) $9.55 Net asset value, offering price and redemption price per class Y share ($228,120,810 divided by 23,944,396 shares) $9.53 * On single retail sales of less than $500,000. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund55 Statement of operations Six months ended 4/30/16 (Unaudited) INVESTMENT INCOME Interest (including interest income of $61,939 from investments in affiliated issuers) (Note 5) EXPENSES Compensation of Manager (Note 2) 1,836,955 Distribution fees (Note 2) 1,048,576 Other 3,667 Total expenses Expense reduction (Note 2) (655) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (20,464,154) Net increase from payments by affiliates (Note 2) 11,058 Net realized loss on swap contracts (Note 1) (15,030,589) Net realized gain on futures contracts (Note 1) 3,083,856 Net realized loss on foreign currency transactions (Note 1) (883,209) Net realized gain on written options (Notes 1 and 3) 11,008,163 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (5,613,769) Net unrealized depreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period (7,360,986) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 56 Absolute Return 300 Fund Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 4/30/16* Year ended 10/31/15 Operations: Net investment income $13,864,313 $27,578,110 Net realized loss on investments and foreign currency transactions (22,274,875) (7,181,120) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (12,974,755) (35,186,294) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (16,009,615) (15,901,153) Class B (393,310) (385,159) Class C (4,623,230) (4,377,677) Class M (436,905) (388,196) Class R (14,355) (30,512) Class R5 (509) (408) Class R6 (68,404) (59,446) Class Y (17,041,321) (16,543,336) Decrease from capital share transactions (Note 4) (200,888,775) (132,214,116) Total decrease in net assets NET ASSETS Beginning of period 912,125,191 1,096,814,498 End of period (including undistributed net investment income of $5,231,555 and $29,954,891, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Absolute Return 300 Fund57 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c (%) (%) Class A­ April 30, 2016** $10.18­ .17­ (.39) (.45) —­ $9.51­ * $298,572­ .36* 1.78* 168* d October 31, 2015­ 10.71­ .28­ (.44) (.37) —­ 10.18­ 374,839­ .84­ 2.71­ 486­ d October 31, 2014­ 10.81­ .31­ .03­ .34­ (.44) —­ 10.71­ 3.19­ 470,872­ .81­ 2.91­ 203 ­ d October 31, 2013­ 10.58­ .34­ .05­ .39­ (.16) —­ 10.81­ 3.73­ 497,067­ .78 ­ e 3.13 ­ e 246 f October 31, 2012­ 10.38­ .31­ (.01) .30­ (.10) —­ 10.58­ 2.97­ 518,088­ .82­ e 2.94­ e 238 f October 31, 2011­ 10.92­ .38­ (.56) (.32) (.04) 10.38­ 830,296­ .87 ­ e 3.55 ­ e 188 f Class B­ April 30, 2016** $10.12­ .16­ (.39) (.43) —­ $9.46­ * $7,993­ .46* 1.69* 168* d October 31, 2015­ 10.65­ .26­ (.44) (.35) —­ 10.12­ 9,669­ 1.04­ 2.52­ 486 ­ d October 31, 2014­ 10.75­ .29­ .02­ .31­ (.41) —­ 10.65­ 2.96­ 11,822­ 1.01­ 2.73­ 203­ d October 31, 2013­ 10.53­ .31­ .05­ .36­ (.14) —­ 10.75­ 3.46­ 12,854­ .98­ e 2.93­ e 246 f October 31, 2012­ 10.32­ .28­ .01­ .29­ (.08) —­ 10.53­ 2.86­ 13,859­ 1.02 ­ e 2.71 ­ e 238 f October 31, 2011­ 10.86­ .37­ (.58) (.29) (.04) 10.32­ 16,066­ 1.07 ­ e 3.48­ e 188 f Class C­ April 30, 2016** $10.06­ .13­ (.39) (.37) —­ $9.43­ * $106,559­ .73* 1.41* 168* d October 31, 2015­ 10.58­ .20­ (.43) (.29) —­ 10.06­ 134,131­ 1.59­ 1.96­ 486­ d October 31, 2014­ 10.68­ .23­ .02­ .25­ (.35) —­ 10.58­ 2.37­ 162,146­ 1.56­ 2.17­ 203­ d October 31, 2013­ 10.44­ .25­ .06­ .31­ (.07) —­ 10.68­ 2.94­ 169,740­ 1.53­ e 2.39 ­ e 246 f October 31, 2012­ 10.24­ .22­ .01­ .23­ (.03) —­ 10.44­ 2.23­ 201,889­ 1.57­ e 2.19 ­ e 238 f October 31, 2011­ 10.80­ .30­ (.57) (.25) (.04) 10.24­ 291,442­ 1.62­ e 2.86­ e 188 f Class M­ April 30, 2016** $10.15­ .17­ (.40) (.45) —­ $9.47­ * $8,308­ .39* 1.76* 168* d October 31, 2015­ 10.68­ .28­ (.44) (.37) —­ 10.15­ 9,913­ .89­ 2.67­ 486 ­ d October 31, 2014­ 10.78­ .31­ .02­ .33­ (.43) —­ 10.68­ 3.13­ 11,043­ .86­ 2.85­ 203­ d October 31, 2013­ 10.55­ .33­ .05­ .38­ (.15) —­ 10.78­ 3.68­ 11,228­ .83 ­ e 3.08 ­ e 246 f October 31, 2012­ 10.35­ .30­ — ­ g .30­ (.10) —­ 10.55­ 2.90­ 11,914­ .87­ e 2.89­ e 238 f October 31, 2011­ 10.90­ .38­ (.57) (.32) (.04) 10.35­ 17,639­ .92­ e 3.56 ­ e 188 f Class R­ April 30, 2016** $10.14­ .16­ (.39) (.38) —­ $9.53­ * $385­ .49* 1.64* 168* d October 31, 2015­ 10.68­ .26­ (.45) (.35) —­ 10.14­ 379­ 1.09­ 2.52­ 486 ­ d October 31, 2014­ 10.77­ .28­ .03­ .31­ (.40) —­ 10.68­ 2.96­ 914­ 1.06­ 2.64­ 203­ d October 31, 2013­ 10.54­ .31­ .05­ .36­ (.13) —­ 10.77­ 3.47­ 824­ 1.03 ­ e 2.86 ­ e 246 f October 31, 2012­ 10.34­ .28­ — ­ g .28­ (.08) —­ 10.54­ 2.71­ 734­ 1.07 ­ e 2.68 ­ e 238 f October 31, 2011­ 10.89­ .36­ (.57) (.30) (.04) 10.34­ 801­ 1.12­ e 3.35 ­ e 188 f Class R5­ April 30, 2016 #** $10.25­ .10­ (.36) (.48) —­ $9.51­ * $11­ .12* 1.03* 168* d October 31, 2015­ 10.78­ .31­ (.44) (.40) —­ 10.25­ 11­ .59­ 3.00­ 486­ d October 31, 2014­ 10.88­ .34­ .02­ .36­ (.46) —­ 10.78­ 3.42­ 11­ .56­ 3.19­ 203­ d October 31, 2013­ 10.63­ .37­ .05­ .42­ (.17) —­ 10.88­ 4.03­ 11­ .53­ e 3.40­ e 246 f October 31, 2012† 10.42­ .09­ .12­ .21­ —­ —­ —­ 10.63­ * 10­ .18* e .84* e 238 f See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 58 Absolute Return 300 Fund Absolute Return 300 Fund 59 Financial highlights (Continued) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized of expenses income (loss) value, and unrealized Total from From From Total Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment net realized gain distribu- value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ on investments­ tions­ of period­ value (%) b (in thousands) (%) c (%) (%) Class R6­ April 30, 2016** $10.24­ .19­ (.40) (.48) —­ $9.55­ * $1,325­ .24* 1.93* 168* d October 31, 2015­ 10.78­ .31­ (.45) (.40) —­ 10.24­ 1,446­ .59­ 2.98­ 486 ­ d October 31, 2014­ 10.88­ .37­ (.01) .36­ (.46) —­ 10.78­ 3.43­ 1,828­ .56­ 3.38­ 203 ­ d October 31, 2013­ 10.63­ .32­ h .11­ .43­ (.18) —­ 10.88­ 4.06­ 2,573­ .53 ­ e 2.91 e,h 246 f October 31, 2012† 10.42­ .09­ .12­ .21­ —­ —­ —­ 10.63­ * 10­ .18* e .84* e 238 f Class Y­ April 30, 2016** $10.22­ .19­ (.40) (.48) —­ $9.53­ * $228,121­ .24* 1.93* 168* d October 31, 2015­ 10.75­ .31­ (.44) (.40) —­ 10.22­ 381,738­ .59­ 2.98­ 486­ d October 31, 2014­ 10.85­ .33­ .03­ .36­ (.46) —­ 10.75­ 3.42­ 438,177­ .56­ 3.06­ 203­ d October 31, 2013­ 10.63­ .36­ .05­ .41­ (.19) —­ 10.85­ 3.93­ 253,607­ .53­ e 3.37­ e 246 f October 31, 2012­ 10.43­ .33­ — ­ g .33­ (.13) —­ 10.63­ 3.21­ 212,599­ .57 ­ e 3.20 ­ e 238 f October 31, 2011­ 10.96­ .41­ (.56) (.34) (.04) 10.43­ 367,131­ .62­ e 3.82­ e 188 f * Not annualized. ** Unaudited. # Effective February 1, 2016, the fund has liquidated its class R5 shares. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Portfolio turnover includes TBA purchase and sale commitments. e Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts as a percentage of average net assets (Note 2): 10/31/13 10/31/12 10/31/11 Class A 0.06% 0.19% 0.18% Class B 0.06 0.19 0.18 Class C 0.06 0.19 0.18 Class M 0.06 0.19 0.18 Class R 0.06 0.19 0.18 Class R5 0.05 0.05 N/A Class R6 0.03 0.03 N/A Class Y 0.06 0.19 0.18 The accompanying notes are an integral part of these financial statements. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % October 31, 2013 656% October 31, 2012 722 October 31, 2011 512 g Amount represents less than $0.01 per share. h The net investment income ratio and per share amount shown for the period ending October 31, 2013 may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class. 60 Absolute Return 300 Fund Absolute Return 300 Fund61 Notes to financial statements 4/30/16 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2015 through April 30, 2016. Putnam Absolute Return 300 Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek to earn a positive total return that exceeds the return on U.S. Treasury bills by 300 basis points (or 3.00%) on an annualized basis over a reasonable period of time (generally at least three years or more) regardless of market conditions. The fund is designed to pursue a consistent absolute return through a broadly diversified portfolio reflecting uncorrelated fixed-income strategies designed to exploit market inefficiencies across global markets and fixed-income sectors. These strategies include investments in the following asset categories: (a) sovereign debt: obligations of governments in developed and emerging markets; (b) corporate credit: investment-grade debt, below-investment-grade debt (sometimes referred to as “junk bonds”), bank loans, convertible bonds and structured credit; and (c) securitized assets: asset-backed securities, residential mortgage-backed securities (which may be backed by non-qualified or “sub-prime” mortgages), commercial mortgage-backed securities and collateralized mortgage obligations. In pursuing a consistent absolute return, the fund’s strategies are also generally intended to produce lower volatility over a reasonable period of time than has been historically associated with traditional asset classes that have earned similar levels of return over long historical periods. These traditional asset classes might include, for example, bonds with moderate exposure to interest rate and credit risks. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 1.00% and 0.75%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within two years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. Effective February 1, 2016, the fund has liquidated its classR5 shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. 62 Absolute Return 300 Fund Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Absolute Return 300 Fund63 Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. 64 Absolute Return 300 Fund Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. Absolute Return 300 Fund 65 In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. 66 Absolute Return 300 Fund At the close of the reporting period, the fund had a net liability position of $8,545,706 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $7,417,212 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.16% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At October 31, 2015, the fund had a capital loss carryover of $90,096,841 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $63,477,183 $21,397,771 $84,874,954 * 5,221,887 N/A 5,221,887 October 31, 2009 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $763,712,816, resulting in gross unrealized appreciation and depreciation of $8,135,237 and $36,389,721, respectively, or net unrealized depreciation of $28,254,484. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Absolute Return 300 Fund 67 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a monthly base fee equal to 0.60% of the monthly average of the fund’s net asset value. In return for this fee, Putnam Management provides investment management and investor servicing and bears the fund’s organizational and operating expenses, excluding performance fee adjustments, payments under the fund’s distribution plan, brokerage, interest, taxes, investment related expenses, extraordinary expenses and acquired fund fees and expenses. The applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.04 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the BofA Merrill Lynch U.S. Treasury Bill Index plus 3.00% over the thirty-six month period then ended (the “performance period”). The maximum annualized performance adjustment rate is +/– 0.12%. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.299% of the fund’s average net assets before a decrease of $490,674 (0.063% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through February 28, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. Putnam Management has agreed to reimburse the fund $11,058 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The aggregate amount of all reimbursements for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund is determined annually by the Trustees. These fees are being paid by Putnam Management as part of the management contract. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. These fees are being paid by Putnam Management as part of the management contract. 68 Absolute Return 300 Fund Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. Effective February 1, 2016, the fund has liquidated its classR5 shares. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. These fees are being paid by Putnam Management as part of the management contract. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $655 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $496, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. These fees are being paid by Putnam Management as part of the management contract. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 0.45%, 1.00%, 0.30% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $417,160 ClassM 13,664 ClassB 19,513 ClassR 929 ClassC 597,310 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $57 and $31 from the sale of classA and classM shares, respectively, and received $1,375 and $1,961 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2 on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $1,333,528,110 $1,590,530,894 U.S. government securities (Long-term) — — Total Absolute Return 300 Fund69 The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap Written Written option option contract swap option contract Written option amounts premiums amounts premiums Written options outstanding USD 2,005,385,225 $7,625,699 168,000,000 $1,056,563 at the beginning of the reporting period EUR — $— — $— Options opened USD 2,497,894,600 16,365,060 761,000,000 3,486,953 EUR 19,821,700 760,161 — — Options exercised USD (164,611,000) (1,275,579) — — EUR — Options expired USD (1,706,523,125) (3,096,787) — — EUR (19,821,700) (760,161) — — Options closed USD (1,640,500,200) (13,564,334) (793,000,000) (3,964,141) EUR — Written options outstanding USD 991,645,500 $6,054,059 136,000,000 $579,375 at the end of the reporting period EUR — $— — $— Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 4/30/16 Year ended 10/31/15 ClassA Shares Amount Shares Amount Shares sold 2,735,795 $26,381,312 9,480,342 $98,178,353 Shares issued in connection with reinvestment of distributions 1,419,198 13,723,641 1,331,562 13,755,031 4,154,993 40,104,953 10,811,904 111,933,384 Shares repurchased (9,568,002) (91,812,527) (17,957,387) (185,903,754) Net decrease Six months ended 4/30/16 Year ended 10/31/15 ClassB Shares Amount Shares Amount Shares sold 20,804 $196,679 73,344 $759,228 Shares issued in connection with reinvestment of distributions 35,954 346,599 32,999 339,564 56,758 543,278 106,343 1,098,792 Shares repurchased (167,328) (1,603,997) (261,029) (2,687,475) Net decrease 70Absolute Return 300 Fund Six months ended 4/30/16 Year ended 10/31/15 ClassC Shares Amount Shares Amount Shares sold 733,445 $7,047,497 2,127,406 $21,844,799 Shares issued in connection with reinvestment of distributions 399,828 3,846,341 348,096 3,574,945 1,133,273 10,893,838 2,475,502 25,419,744 Shares repurchased (3,174,788) (30,353,752) (4,461,123) (45,765,800) Net decrease Six months ended 4/30/16 Year ended 10/31/15 ClassM Shares Amount Shares Amount Shares sold 54,561 $530,592 246,240 $2,543,205 Shares issued in connection with reinvestment of distributions 43,861 422,822 36,342 374,327 98,422 953,414 282,582 2,917,532 Shares repurchased (198,548) (1,888,572) (339,634) (3,492,493) Net decrease Six months ended 4/30/16 Year ended 10/31/15 ClassR Shares Amount Shares Amount Shares sold 4,023 $38,122 28,618 $295,438 Shares issued in connection with reinvestment of distributions 1,470 14,260 2,632 27,137 5,493 52,382 31,250 322,575 Shares repurchased (2,395) (22,644) (79,510) (815,460) Net increase (decrease) Period ended 4/30/16* Year ended 10/31/15 ClassR5 Shares Amount Shares Amount Shares sold — $— — $— Shares issued in connection with reinvestment of distributions 53 509 39 408 53 509 39 408 Shares repurchased (1,110) (10,555) — — Net increase (decrease) 39 Six months ended 4/30/16 Year ended 10/31/15 ClassR6 Shares Amount Shares Amount Shares sold 9,036 $86,725 27,870 $289,940 Shares issued in connection with reinvestment of distributions 7,045 68,404 5,733 59,446 16,081 155,129 33,603 349,386 Shares repurchased (18,560) (177,200) (62,049) (654,008) Net decrease Absolute Return 300 Fund 71 Six months ended 4/30/16 Year ended 10/31/15 ClassY Shares Amount Shares Amount Shares sold 8,963,508 $87,386,365 21,787,643 $226,046,313 Shares issued in connection with reinvestment of distributions 1,260,966 12,218,762 1,154,296 11,935,425 10,224,474 99,605,127 22,941,939 237,981,738 Shares repurchased (23,638,314) (227,328,158) (26,331,856) (272,918,685) Net decrease * Effective February 1, 2016, the fund has liquidated its classR5 shares. At the close of the reporting period, Putnam Investments, LLC owned 1,110 classR6 shares of the fund (0.80% of classR6 shares outstanding), valued at $10,601. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $14,980,484 $305,444,349 $281,938,006 $61,939 $38,486,827 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $123,900,000 Purchased swap option contracts (contract amount) $1,222,200,000 Written TBA commitment option contracts (contract amount) (Note 3) $247,700,000 Written swap option contracts (contract amount) (Note 3) $1,238,300,000 Futures contracts (number of contracts) 600 Forward currency contracts (contract amount) $482,500,000 OTC interest rate swap contracts (notional) $41,300,000 Centrally cleared interest rate swap contracts (notional) $3,084,200,000 OTC total return swap contracts (notional) $328,200,000 OTC credit default contracts (notional) $75,000,000 72 Absolute Return 300 Fund The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $1,251,189 Payables $3,558,915 Foreign exchange contracts Receivables 3,530,923 Payables 7,078,831 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 10,304,986* depreciation 18,678,528* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(580,740) $(580,740) Foreign exchange contracts — — (853,209) — $(853,209) Interest rate contracts (2,701,196) 3,083,856 — (14,449,849) $(14,067,189) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(986,193) $(986,193) Foreign exchange contracts — — (5,613,573) — $(5,613,573) Interest rate contracts (82,415) (979,827) — 5,220,452 $4,158,210 Total Absolute Return 300 Fund 73 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $— $— $— $— $— $60,794 $— $— $— $— $— $— $60,794 Centrally cleared interest rate swap contracts § — — 1,396,847 — 1,396,847 OTC Total return swap contracts* # 4,301 77,919 — 624 62,939 — 131,918 — 277,701 OTC Credit default contracts* # — 860,671 — 372,405 — — 18,113 — 1,251,189 Futures contracts § — 83,481 — 83,481 Forward currency contracts # 323,280 239,760 — 683,567 254,596 — 422,205 37,600 468,411 — — 487,854 393,540 146,905 73,205 3,530,923 Forward premium swap option contracts # — 678,802 — 678,802 Purchased swap options** # 595,652 654,789 — 78 316,617 — 739,955 — 80,427 — 2,387,518 Purchased options** # — 321,890 — 321,890 Total Assets $— Liabilities: OTC Interest rate swap contracts* # $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— Centrally cleared interest rate swap contracts § — — 1,268,817 — 1,268,817 OTC Total return swap contracts* # — 256,891 — — 43,626 10,451 514,801 — 153,149 — 978,918 OTC Credit default contracts* # 119,945 — — — 2,573,372 — 666,169 — — 199,429 — 3,558,915 Futures contracts § — 46 — 46 Forward currency contracts # 713,430 920,000 — 578,030 651,846 218,583 588,874 16,529 1,232,032 — — 1,202,060 648,757 308,690 — 7,078,831 Forward premium swap option contracts # — 928,106 — 928,106 Written swap options # 713,214 749,908 — 156 509,599 — 841,479 — 1,190,058 — 4,004,414 Written options # — 304,980 — 304,980 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(570,804) $(677,932) $— $— $(2,283,620) $(213,912) $(828,000) $— $(1,883,836) $— $— $(457,982) $(223,988) $(139,986) $— Net amount $(52,552) $(276,399) $128,030 $106,083 $— $(15,122) $(116,840) $21,071 $(314,165) $(181,316) $83,435 $(256,224) $(31,229) $(21,799) $73,205 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 74 Absolute Return 300 Fund Absolute Return 300 Fund 75 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 76 Absolute Return 300 Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert T. Burns Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Legal Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann James F. Clark Robert J. Darretta Chief Compliance Officer Investment Sub-Manager Katinka Domotorffy Putnam Investments Limited John A. Hill Michael J. Higgins 57–59 St James’s Street Paul L. Joskow Vice President, Treasurer, London, England SW1A 1LD Kenneth R. Leibler and Clerk Robert E. Patterson Investment Sub-Advisor George Putnam, III Janet C. Smith The Putnam Advisory Robert L. Reynolds Vice President, Company, LLC W. Thomas Stephens Principal Accounting Officer, One Post Office Square and Assistant Treasurer Boston, MA 02109 Officers Robert L. Reynolds Susan G. Malloy Marketing Services President Vice President and Putnam Retail Management Assistant Treasurer One Post Office Square Jonathan S. Horwitz Boston, MA 02109 Executive Vice President, James P. Pappas Principal Executive Officer, and Vice President Custodian Compliance Liaison State Street Bank Mark C. Trenchard and Trust Company Steven D. Krichmar Vice President and Vice President and BSA Compliance Officer Legal Counsel Principal Financial Officer Ropes & Gray LLP Nancy E. Florek Vice President, Director of Proxy Voting and Corporate Governance, Assistant Clerk, and Associate Treasurer This report is for the information of shareholders of Putnam Absolute Return 300 Fund®. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: June 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: June 28, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: June 28, 2016
